

Exhibit 10.2




--------------------------------------------------------------------------------

Published CUSIP Number: 41805XAJ7
41805XAK4


SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


Dated as of September 20, 2019


among


HASBRO, INC.,


and


HASBRO SA
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and an L/C Issuer,


The Other L/C Issuers Party Hereto,


and


The Lenders Party Hereto




CITIBANK, N.A.,
CITIZENS BANK, N.A.
and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents


and


BOFA SECURITIES, INC.,
CITIBANK, N.A.,
CITIZENS BANK, N.A.
and JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Bookrunners







--------------------------------------------------------------------------------





TABLE OF CONTENTS

Page



ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
1
       
1.01.
 
Defined Terms
1
1.02.
 
Other Interpretive Provisions
32
1.03.
 
Accounting Terms
33
1.04.
 
Rounding
33
1.05.
 
Exchange Rates; Currency Equivalents
33
1.06.
 
Additional Alternative Currencies
34
1.07.
 
Change of Currency
35
1.08.
 
Times of Day
35
1.09.
 
Letter of Credit Amounts
35
1.10.
 
Interest Rates
35
       
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
36
       
2.01.
 
Committed Loans
36
2.02.
 
Borrowings, Conversions and Continuations of Committed Loans
36
2.03.
 
[Intentionally Omitted]
39
2.04.
 
Letters of Credit
39
2.05.
 
Swing Line Loans
49
2.06.
 
Prepayments
51
2.07.
 
Termination or Reduction of Commitments
52
2.08.
 
Repayment of Loans
53
2.09.
 
Interest
53
2.10.
 
Fees
54
2.11.
 
Computation of Interest and Fees
55
2.12.
 
Evidence of Debt
55
2.13.
 
Payments Generally; Administrative Agent’s Clawback
56
2.14.
 
Sharing of Payments by Lenders
58
2.15.
 
Designated Borrower
59
2.16.
 
Increase in Commitments
59
2.17.
 
Funding
60
2.18.
 
Cash Collateral
61
2.19.
 
Defaulting Lenders
62
2.20.
 
Extension of Maturity Date
64
       
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
66
       
3.01.
 
Taxes
66
3.02.
 
Illegality
71
3.03.
 
Inability to Determine Rates
71
3.04.
 
Increased Costs; Reserves on Eurocurrency Rate Loans
74
3.05.
 
Compensation for Losses
76
3.06.
 
Replacement of Lenders
76
3.07.
 
Matters Applicable to All Requests for Compensation
76
       



i

--------------------------------------------------------------------------------





TABLE OF CONTENTS



(continued)
Page


3.08.
 
Survival
78
       
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
78
       
4.01.
 
Conditions Precedent to Effectiveness
78
4.02.
 
Conditions Precedent to all Credit Extensions
79
4.03.
 
Additional Conditions Precedent to Additional Commitment Availability Date
80
       
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
82
       
5.01.
 
Existence, Qualification and Power
82
5.02.
 
Authorization; No Contravention
82
5.03.
 
Governmental Authorization; Other Consents
83
5.04.
 
Binding Effect
83
5.05.
 
Financial Statements; No Material Adverse Effect
83
5.06.
 
Litigation
83
5.07.
 
No Default
83
5.08.
 
Ownership of Property; Liens
83
5.09.
 
Environmental Compliance
84
5.10.
 
Taxes
84
5.11.
 
[Intentionally Omitted]
84
5.12.
 
Subsidiaries
84
5.13.
 
Margin Regulations; Investment Company Act
84
5.14.
 
Disclosure
84
5.15.
 
[Intentionally Omitted]
85
5.16.
 
Foreign Assets Control Regulations, Etc
85
5.17.
 
OFAC
85
5.18.
 
Anti-Corruption Laws
85
5.19.
 
EEA Financial Institution
85
       
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
85
       
6.01.
 
Financial Statements
86
6.02.
 
Certificates; Other Information
86
6.03.
 
Notices
88
6.04.
 
Payment of Obligations
88
6.05.
 
Preservation of Existence, Etc
88
6.06.
 
Maintenance of Properties
88
6.07.
 
Maintenance of Insurance
88
6.08.
 
Compliance with Laws
89
6.09.
 
Books and Records
89
6.10.
 
Inspection Rights
89
6.11.
 
Use of Proceeds
89





ii

--------------------------------------------------------------------------------





TABLE OF CONTENTS



(continued)
Page


6.12.
 
Addition of Guarantors
89
6.13.
 
Anti-Corruption Laws
89
       
ARTICLE VII.
 
NEGATIVE COVENANTS
90
       
7.01.
 
Liens
90
7.02.
 
Indebtedness
92
7.03.
 
Fundamental Changes
93
7.04.
 
[Intentionally Omitted]
94
7.05.
 
Financial Covenants
94
7.06.
 
Sanctions
95
7.07.
 
Anti-Corruption Laws
96
       
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
96
       
8.01.
 
Events of Default
96
8.02.
 
Remedies Upon Event of Default
98
8.03.
 
Application of Funds
98
       
ARTICLE IX.
 
AGENT
99
       
9.01.
 
Appointment and Authority
99
9.02.
 
Rights as a Lender
99
9.03.
 
Exculpatory Provisions
100
9.04.
 
Reliance by Administrative Agent
101
9.05.
 
Delegation of Duties
101
9.06.
 
Resignation of Administrative Agent
101
9.07.
 
Non-Reliance on Administrative Agent and Other Lenders
103
9.08.
 
No Other Duties, Etc
103
9.09.
 
Administrative Agent May File Proofs of Claim
103
9.10.
 
Guaranty Matters
104
9.11.
 
Certain ERISA Matters
104
       
ARTICLE X.
 
MISCELLANEOUS
106
       
10.01.
 
Amendments, Etc
106
10.02.
 
Notices; Effectiveness; Electronic Communication
108
10.03.
 
No Waiver; Cumulative Remedies
110
10.04.
 
Expenses; Indemnity; Damage Waiver
110
10.05.
 
Payments Set Aside
113
10.06.
 
Successors and Assigns
113
10.07.
 
Treatment of Certain Information; Confidentiality
120
10.08.
 
Right of Setoff
121
10.09.
 
Interest Rate Limitation
121
10.10.
 
Counterparts; Integration; Effectiveness
122





iii

--------------------------------------------------------------------------------





TABLE OF CONTENTS



(continued)
Page


10.11.
 
Survival of Representations and Warranties
122
10.12.
 
Severability
122
10.13.
 
Replacement of Lenders
122
10.14.
 
Governing Law; Jurisdiction; Etc
124
10.15.
 
Waiver of Jury Trial
125
10.16.
 
No Advisory or Fiduciary Responsibility
125
10.17.
 
Electronic Execution of Assignments and Certain Other Documents
126
10.18.
 
USA PATRIOT Act Notice
126
10.19.
 
Judgment Currency
127
10.20.
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
127
10.21.
 
Existing Credit Agreement Amended and Restated
128
10.22.
 
Acknowledgement Regarding Any Supported QFCs
128





iv

--------------------------------------------------------------------------------



SCHEDULES




1.01
Existing Letters of Credit


1.03
Indicative Terms of Permitted Receivables Transactions


2.01A
Commitments and Applicable Percentages


2.01B
Letter of Credit Commitments


5.06(b)
Litigation


5.08
Ownership of Property; Liens


5.09
Environmental Matters


5.10
Taxes


5.12
Subsidiaries


6.08
Compliance With Laws


7.01(c)
Certain Liens


7.02
Existing Indebtedness


10.02
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS




A
Form of Committed Loan Notice


B
Form of Swing Line Loan Notice


C-1
Form of Note


C-2
Form of Swing Line Note


D
Form of Compliance Certificate


E
Form of Assignment and Assumption


F
Form of Company Guaranty


G
Form of Subsidiary Guaranty


H
Forms of U.S. Tax Compliance Certificates


I
Form of Solvency Certificate


J
Form of Supplement



v

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (“Agreement”) is
entered into as of September 20, 2019, among HASBRO, INC., a Rhode Island
corporation (the “Company”), HASBRO SA, a corporation organized under the laws
of Switzerland and wholly owned indirect subsidiary of the Company (the
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and the other L/C
Issuers from time to time party hereto.


WHEREAS, pursuant to that certain Amended and Restated Revolving Credit
Agreement, dated as of November 26, 2018 (as amended, supplemented or otherwise
modified and in effect as of the date hereof, the “Existing Credit Agreement”)
by and among the Borrowers, the Administrative Agent, and certain other parties
thereto, the lenders party thereto provided loans and other extensions of credit
to the Borrowers on the terms and conditions set forth therein; and


WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement in its entirety, and the Lenders are willing to make loans and other
extensions of credit to the Borrowers on the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01.          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“Additional Commitment” means each Lender’s commitment hereunder to extend
credit to the Borrowers in the amount set forth opposite the name of such Lender
on Schedule 2.01A under the caption “Additional Commitment”.


“Additional Commitment Availability Date” means the first date on which all the
conditions precedent in Section 4.03 are satisfied or waived in accordance with
Section 10.01.


“Additional Commitment Lender” has the meaning specified in Section 2.20(d).


“Additional Commitment Termination Date” means the earliest to occur of (i) the
date on which the EOne Acquisition Agreement is terminated in accordance with
its terms and such termination has either been publicly announced by a party
thereto or the Administrative Agent has received written notice thereof from the
Company (which notice the Company agrees to provide upon such termination) and
(ii) December 31, 2019, provided, that, to the extent that the “Outside Date”
set forth and defined in the EOne Acquisition Agreement is extended (in
accordance with such definition as in effect on August 22, 2019) by a period of
not more than 90 days (as may also be extended by no more than an additional 10
Business Days in respect of the Marketing Period (as defined in the EOne
Acquisition Agreement)) in the aggregate, then the date first referred to in





--------------------------------------------------------------------------------





this clause (ii) shall be automatically extended by an equal period; provided,
further, that the Company shall notify the Administrative Agent upon any such
extension.


“Additional Lender” has the meaning specified in Section 2.16.


“Adjustment” has the meaning specified in Section 3.03(b).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Commitments” means the Commitments of all the Lenders (including any
Defaulting Lenders).


“Agreement” has the meaning specified in the introductory paragraph hereto.


“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
New Zealand Dollars, Sterling, and each other currency (other than Dollars) that
is approved in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.


“AML Legislation” means the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.19.  If the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the




2

--------------------------------------------------------------------------------





Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.


“Applicable Rate” means, (A) prior to the Additional Commitment Availability
Date,  the percentages per annum set forth in the grid below under the caption
“Applicable Rate – Prior to Additional Commitment Availability Date” and (B) on
and after the Additional Commitment Availability Date, the percentages per annum
set forth in the grid below under the caption “Applicable Rate – From Additional
Commitment Availability Date”, in each case, based upon the more favorable to
the Borrowers of (a) the Consolidated Total Leverage Ratio and (b) the Debt
Rating set forth in such applicable grid:


 
(A) Applicable Rate – Prior to Additional Commitment Availability Date
 
Pricing Level
Consolidated Total Leverage Ratio
Debt Rating (S&P/Moody’s/Fitch)
Commitment Fee
Eurocurrency Rate and Letters of Credit
Base Rate
I
Greater than or equal to 3.25x
≤ BBB-/Baa3/BBB-
0.175%
1.500%
0.500%
II
Less than 3.25x but greater than or equal to 2.25x
BBB/Baa2/BBB
0.125%
1.250%
0.250%
III
Less than 2.25x but greater than or equal to 1.25x
BBB+/Baa1/BBB+
0.100%
1.125%
0.125%
IV
Less than 1.25x but greater than or equal to 0.50x
A-/A3/A-
0.085%
1.000%
0.000%
V
Less than 0.50x
≥ A/A2/A
0.070%
0.875%
0.000%





3

--------------------------------------------------------------------------------







 
(B) Applicable Rate – From Additional Commitment Availability Date


Pricing Level
Consolidated Total Leverage Ratio
Debt Rating (S&P/Moody’s/Fitch)
Commitment Fee
Eurocurrency Rate and Letters of Credit
Base Rate
I
Greater than 4.00x
≤ BB+/Ba1/BB+
0.250%
1.625%
0.625%
II
Less than or equal to 4.00x but greater than 3.25x
BBB-/Baa3/BBB-
0.175%
1.375%
0.375%
III
Less than or equal to 3.25x but greater than 2.25x
BBB/Baa2/BBB
0.125%
1.250%
0.250%
IV
Less than or equal to 2.25x but greater than 1.25x
BBB+/Baa1/BBB+
0.100%
1.125%
0.125%
V
Less than or equal to 1.25x but greater than 0.50x
A-/A3/A-
0.085%
1.000%
0.000%
VI
Less than or equal to 0.50x
≥ A/A2/A
0.070%
0.875%
0.000%





As used herein, “Debt Rating” means, as of any date of determination, the rating
as determined by at least two of Fitch, S&P and Moody’s (collectively, the “Debt
Ratings”) of the Company’s non-credit-enhanced, senior unsecured long-term debt;
provided that (a) if two Debt Ratings are obtained and the respective Debt
Ratings issued by the foregoing rating agencies differ by one level, then the
Pricing Level of the higher Debt Rating shall apply (with the Debt Rating for
Pricing Level V (or Pricing Level VI, on and after the Additional Commitment
Availability Date) being the highest and the Debt Rating for Pricing Level I
being the lowest) or, if there is a split in the Debt Ratings of more than one
level, then the Pricing Level that is one level higher than the Pricing Level of
the lower Debt Rating shall apply; and (b) if three Debt Ratings are obtained
and the respective Debt Ratings issued by two of the foregoing rating agencies
are at the same level and the other Debt Rating is higher or lower than these
two same ratings, the Pricing Level corresponding to the two same ratings shall
apply, or, if each of the three Debt Ratings falls within different levels, then
the Pricing Level that corresponds to the Debt Rating that is in between the
highest and lowest of such three Debt Ratings shall apply.




4

--------------------------------------------------------------------------------





Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(v). 
Thereafter, each change in the Applicable Rate (x) resulting from a change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the earlier of the date of the public announcement thereof or
delivery by the Company to the Administrative Agent of notice thereof pursuant
to Section 6.03(c) and ending on the date immediately preceding the effective
date of the next such change and, in the case of a downgrade, during the period
commencing on the earlier of the date of the public announcement thereof or
delivery by the Company to the Administrative Agent of notice thereof and ending
on the date immediately preceding the effective date of the next such change and
(y) resulting from a change in the Consolidated Total Leverage Ratio shall be
effective upon the Administrative Agent’s receipt of a Compliance Certificate
delivered pursuant to Section 6.02(a) evidencing such change.


If the rating system of Moody’s, S&P or Fitch shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Debt Rating Component of the Applicable Rate shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined in good faith by the Administrative
Agent or the applicable L/C Issuer, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.


“Approved Fund” means any Fund (i) that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender and (ii) that has a credit rating
equal to or higher than that of the related Lender.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent and the Company.


“Attributable Indebtedness” means, at any time, the amount of obligations
outstanding at such time under the legal documents entered into as part of a
Permitted Receivables Securitization Facility on any date of determination that
would be characterized as principal if such Permitted Receivables Securitization
Facility were structured as a secured lending transaction rather than as a
purchase.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 30, 2018,
and the related




5

--------------------------------------------------------------------------------





consolidated statements of operations and cash flows for such fiscal year of the
Company and its Subsidiaries, including the notes thereto.


“Australian Dollars” means the lawful currency of Australia.


“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02; provided that,
the Availability Period for the Additional Commitments shall commence on the
Additional Commitment Availability Date.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate for a one-month Interest Period plus
1.00%; and if the Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.  If the Base Rate is being used as an alternate
rate of interest pursuant to Section 3.03 hereof, then the Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for




6

--------------------------------------------------------------------------------





purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.


“BHC Act Affiliate” has the meaning specified in Section 10.22.


“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.


“Bridge Facility” means the 364-Day Bridge Facility contemplated by that certain
Commitment Letter, dated August 22, 2019, among the Company, BofA Securities
Inc. and Bank of America, N.A., and any definitive credit documentation
evidencing such facility.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in the state where the Administrative Agent’s Office is located and New
York, New York and:


(a)          if such day relates to any Eurocurrency Rate Loan denominated in
Dollars, means a London Banking Day;


(b)          if such day relates to any Eurocurrency Rate Loan denominated in
Euro, means a TARGET Day;


(c)          if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and


(d)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.


“Canadian Dollars” and “C$” means the lawful currency of Canada.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.


“Capitalized Leases” means leases under which the Company or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which leases are




7

--------------------------------------------------------------------------------





required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP, or, as applicable, as set forth in Section 1.03(b).


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuers shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuers. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.


“Change in Law” means, as to any Lender, the occurrence, after the date of this
Agreement (or, if later, the date such Lender becomes a Lender), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty applicable to such Lender, (b) any change in any law, rule, regulation or
treaty applicable to such Lender or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive applicable to
such Lender (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and applicable to such Lender, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and applicable to such Lender,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or implemented.


“Change of Control” means an event or series of events by which:


(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than 50% or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or


(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election




8

--------------------------------------------------------------------------------





or nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) (or individuals previously
approved under this clause (iii)) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.


“Code” means the Internal Revenue Code of 1986.


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01A or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement; provided, however, that, except for the purposes of
Sections 2.07, Section 2.10, Article VIII, Section 9.11 and Article X, the
Commitments of each Lender shall not include such Lender’s Additional
Commitments until and following the Additional Commitment Availability Date.


“Commitment Fee” has the meaning specified in Section 2.10(a).


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.


“Committed Loan” has the meaning specified in Section 2.01.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.


“Company” has the meaning specified in the introductory paragraph hereto.


“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, a copy of which is attached as Exhibit
F.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, with respect to any particular fiscal period, the
amount equal to (a) Consolidated Operating Profit (or Loss) for such period,
plus (b) in each case without duplication, and to the extent deducted in
calculating Consolidated Operating Profit (or Loss) for such period, (i)
depreciation and amortization of the Company and its Subsidiaries, (ii) other
non-cash charges of the Company and its Subsidiaries, (iii) unusual and
non-recurring losses of the Company




9

--------------------------------------------------------------------------------





and its Subsidiaries, (iv) fees and expenses incurred by the Company and its
Subsidiaries for acquisitions (including the EOne Acquisition), dispositions,
investments and debt or equity issuances (whether or not consummated), including
the amount of expenses related to retention awards and (v) unusual,
non-recurring or onetime cash expenses, losses and charges (including
restructuring, merger and integration charges) of the Company and its
Subsidiaries; provided that, except for any such amounts incurred in connection
with the EOne Acquisition (including in connection with the implementation of
cost savings initiatives in connection therewith), amounts added back under this
clause (v) shall not exceed $250 million in any four consecutive fiscal quarter
period and $400 million after the Effective Date plus (c) the “run rate” amount
of cost savings and synergies that are directly attributable to the EOne
Acquisition and actions taken in connection therewith and, as of the date of
calculation with respect to such fiscal period, are anticipated by the Company
in good faith to be realized within 24 months following the date of calculation,
net of the amount of any such cost savings or synergies actually realized and
included in the calculation of Consolidated EBITDA for such period; provided
that (A) amounts added back under this clause (c) with respect to any
Measurement Period may not exceed 15% of Consolidated EBITDA for such
Measurement Period (as calculated without giving effect to this clause (c)) and
(B) such cost savings and synergies are factually supportable and have been
reasonably detailed by the Company in the applicable Compliance Certificate, and
minus (d) to the extent included in Consolidated Operating Profit (or Loss) for
such period, unusual and non-recurring gains of the Company and its Subsidiaries
for such period, all determined in accordance with GAAP.


“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Total Interest Expense,
in each case for the most recently completed Measurement Period.


“Consolidated Net Worth” means an amount equal to (a) the total assets of the
Company and its Subsidiaries on a consolidated basis minus (b) the total
liabilities of the Company and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP.


“Consolidated Operating Profit (or Loss)” means the consolidated operating
profit (or loss) of the Company and its Subsidiaries identified as such on the
Company’s income statement for any period, determined in accordance with GAAP.


“Consolidated Total Funded Debt” means, as of any date of determination, with
respect to the Company and its Subsidiaries, the amount equal to, without
duplication, (a) the aggregate amount of Indebtedness of the Company and its
Subsidiaries, on a consolidated basis, relating to (i) the borrowing of money or
the obtaining of credit, (ii) the deferred purchase price of assets (other than
trade payables incurred in the ordinary course of business), (iii) in respect of
any Synthetic Lease Obligation or any Capitalized Leases, (iv) the face amount
of all letters of credit outstanding and (v) any Recourse Obligations, plus (b)
the aggregate amount of Indebtedness of the type referred to in clause (a) of
another Person (other than the Company or a Subsidiary thereof) guaranteed by
the Company or any of its Subsidiaries, plus (c) the Attributable Indebtedness;
provided that there shall be excluded from Consolidated Total Funded Debt (x)
Indebtedness incurred by the Company or its Subsidiaries under any offering of
notes to the extent the proceeds thereof are (1) intended to be used to finance
one or more acquisitions permitted hereunder and (2) held by the Company or any
Subsidiary in a segregated account pending such application (or pending the
redemption of such notes in the event any such acquisition is not consummated),
until such time as such proceeds are released




10

--------------------------------------------------------------------------------





from such segregated account and (y) indebtedness in respect of media
production-level financings incurred by any Subsidiary of the Company, to the
extent such financings are non-recourse to the Company or any Subsidiary
Guarantor. In determining under clause (a) of this definition the Indebtedness
of the Company and its  Subsidiaries under or in respect of any Permitted
Receivables Securitization Facility or under clause (c) of this definition the
Attributable Indebtedness in respect of any Permitted Receivables Securitization
Facility, such Indebtedness or amount shall be reduced by any escrowed or
pledged cash proceeds which effectively secure such Indebtedness or the
obligations of the Company or any such Subsidiary under such Permitted
Receivables Securitization Facility.


“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest expense of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period.


“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of Consolidated Total Funded Debt as of such day to
Consolidated EBITDA for the Measurement Period then ended.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Covered Entity” has the meaning specified in Section 10.22.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to 2.0% plus the rate that otherwise
would be applicable (or if no rate is applicable, the Base Rate plus 2.0% per
annum).


“Default Right” has the meaning specified in Section 10.22.




11

--------------------------------------------------------------------------------





“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.


“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person.




12

--------------------------------------------------------------------------------





“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
relating to pollution and the protection of the environment or the release of
any Hazardous Materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use,




13

--------------------------------------------------------------------------------





handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement (other than liabilities with
respect to insurance premiums) pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“EOCL” means Entertainment One Canada Ltd.


“EOne” means Entertainment One Ltd, a corporation organized under the laws of
Canada.


“EOne Acquired Business” means EOne and its Subsidiaries (including EOCL).


“EOne Acquisition” means the series of transactions that will result in the
acquisition by the Company of the EOne Acquired Businesses pursuant to the EOne
Acquisition Agreement.


“EOne Acquisition Agreement” means that certain Arrangement Agreement, dated as
of August 22, 2019, among the Company, 11573390 Canada Inc. and EOne (together
with the schedules thereto), as the same may be amended, supplemented or
otherwise modified from time to time in accordance therewith and herewith.


“EOne Transactions” means the EOne Acquisition, the borrowing of the term loans
under the Term Loan Facility, the issuance by the Company of equity securities,
equity-linked securities, hybrid debt-equity securities and/or senior unsecured
debt securities through a public offering or in a private placement to finance
the EOne Acquisition, the entry into by the Company of (and, if applicable,
borrowing under) the Bridge Facility and the other transactions contemplated by
or related to the foregoing.


“Equity Proceeds” has the meaning specified in Section 7.05(b).


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code




14

--------------------------------------------------------------------------------





or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“Eurocurrency Rate” means for any Interest Period with respect to any Credit
Extension:


(a)          denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;


(b)          denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period;


(c)          denominated in Australian dollars, the rate per annum equal to the
Bank Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;


(d)          denominated in New Zealand Dollars, the rate per annum equal to the
Bank Bill Reference Bid Rate (“BKBM”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate
Determination Date with a term equivalent to such Interest Period;


(e)          for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;


provided that if the LIBOR, the CDOR, the BBSY, or the BKBM shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.




15

--------------------------------------------------------------------------------





“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income, net profit or net
worth (however denominated) of such Recipient, franchise or capital Taxes
imposed on such Recipient in lieu of net income taxes, and branch profits Taxes
of such Recipient, in each case, (i) imposed as a result of such Recipient (or,
in the case of a pass-through entity, any of its beneficial owners) being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. Federal or Swiss withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by a Borrower under Section 10.13)
or (ii) such Lender changes its Lending Office, except in each case to the
extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any withholding Taxes imposed pursuant to
FATCA.  Notwithstanding anything to the contrary contained in this definition,
other than with respect to Swiss withholding tax, “Excluded Taxes” shall not
include any withholding tax imposed at any time on payments made by or on behalf
of a Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e), and
provided, further, that, to the extent such Lender acquired its interest in the
relevant Loan pursuant to an assignment or participation, as the case may be,
such Lender did so in a manner compliant with Section 10.06(b)(viii).


“Existing Credit Agreement” has the meaning specified in the recitals hereto.


“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01.


“Existing Maturity Date” has the meaning specified in Section 2.20(a).


“Existing Subsidiary Guaranty” has the meaning specified in Section 9.10(a).


“Extending Lender” has the meaning specified in Section 2.20(e).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.




16

--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Fee Letter” means that certain letter agreement, relating to the revolving
credit facility hereunder, dated August 22, 2019, among the Company, the
Administrative Agent and BofA Securities, Inc.


“Fitch” means Fitch Ratings Inc., or its successors.


“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.


“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States
consistent with the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.




17

--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Granting Lender” has the meaning specified in Section 10.06(h).


“Guaranties” means the Company Guaranty and any Subsidiary Guaranty.


“Hazardous Materials” means all explosive or radioactive substances or wastes
regulated pursuant to any Environmental Law and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.


“Indebtedness” as applied to any Person, means, without duplication:


(a)          every obligation of such Person to repay money borrowed,


(b)          every obligation of such Person for principal evidenced by bonds,
debentures, notes or other similar instruments, including obligations incurred
in connection with the acquisition of property, assets or businesses,


(c)          every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person,


(d)          every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding (i) trade accounts payable or accrued liabilities
arising in the ordinary course of business and (ii) earnout obligations in
respect of assets or businesses acquired prior to the Effective Date),


(e)          every obligation of such Person under any Capitalized Lease,


(f)          every obligation of such Person under any Synthetic Lease
Obligation,


(g)          Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent that such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor and such terms are
enforceable under applicable law,


(h)          every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guaranteeing or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(h) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
such obligation of such Person (i) to purchase or pay (or advance or supply
funds




18

--------------------------------------------------------------------------------





for the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.


The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (w) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (x) any
Capitalized Lease shall be the discounted aggregate rental obligations under
such Capitalized Lease required to be capitalized on the balance sheet of the
lessee in accordance with GAAP and (y) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes, other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Initial Loan” has the meaning specified in Section 2.01(b).


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
or six months, or, to the extent available to all of the Lenders, 12 months
thereafter, as selected by the Company in its Committed Loan Notice; provided
that:


(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)          no Interest Period shall extend beyond the Maturity Date.




19

--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Company (or any Subsidiary) or in favor of any
L/C Issuer and relating to such Letter of Credit.


“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.


“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder.  The initial amount of each L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.01B, or if an
L/C Issuer has entered into an Assignment and Assumption or has otherwise
assumed a Letter of Credit Commitment after the Effective Date, the amount set
forth for such L/C Issuer as its Letter of Credit Commitment in the Register
maintained by the Administrative Agent.  The Letter of Credit Commitment of an
L/C Issuer may be modified from time to time by agreement between such L/C
Issuer and the Borrower, and notified to the Administrative Agent.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.


“L/C Issuer” means each of Bank of America, Citibank, N.A., Citizens Bank, N.A.
and JPMorgan Chase Bank, N.A., in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.  Any L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.  Each reference herein to the “L/C Issuer” in connection with a
Letter of Credit or other matter shall be deemed to be a reference to the
relevant L/C Issuer with respect thereto.




20

--------------------------------------------------------------------------------





“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  Upon an L/C
Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing shall
be deemed to be represented by, and not in addition to, such L/C Borrowing.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the UCP
or Rule 3.13 or Rule 3.14 of the ISP or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the L/C Issuers and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.


“Lead Arrangers” means, collectively, BofA Securities, Inc., Citibank, N.A.,
Citizens Bank, N.A. and JPMorgan Chase Bank, N.A., each in its capacity as
co-lead arranger and co-book runner.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire as provided to
the Company, or such other office or offices as a Lender may from time to time
notify the Company and the Administrative Agent, which office may include any
Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate.  Unless the context otherwise requires each reference to a
Lender shall include its applicable Lending Office.


“Letter of Credit” means any letter of credit issued hereunder, including the
Existing Letters of Credit.  A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.04(j).


“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.


“Leverage Notice” has the meaning specified in Section 7.05(b).


“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.




21

--------------------------------------------------------------------------------





“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto and shall include any additional Alternative Currencies included
pursuant to Section 1.06 for which there is a published LIBOR rate.


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).


“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(b).


“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement and any agreement to provide a security interest).


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, each Note, any Guaranties, the Fee Letter
and any agreement creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.18 of this Agreement and any amendments,
modifications or supplements hereto or to any other Loan Document or waivers
hereof or of any other Loan Document.


“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor (if
any) and the Designated Borrower.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding), (a) a material adverse
effect on the business, assets, operations or financial condition of the Company
and its Subsidiaries taken as a whole; other than as a result of the imposition
of, or increase in, any tariffs or similar government imposed economic costs or
controls, that do not have, and could not reasonably be expected to have, a
disproportionate adverse effect on the Company and its Subsidiaries taken as a
whole, as compared to other similarly situated businesses operating in the same
areas of business and geographies as the Company and its Subsidiaries; (b) a
material adverse effect on the ability of the Company individually or the Loan
Parties and their Significant Subsidiaries taken as a whole, to perform its or
their respective Obligations (as the case may be) under the Loan Documents; or
(c) any material impairment of (i) the validity, binding effect or
enforceability of this Agreement or any of the other Loan Documents or (ii) the
rights, remedies or benefits available to the Administrative Agent or any Lender
under the Loan Documents.




22

--------------------------------------------------------------------------------





“Maturity Date” means the latest to occur of (a) November 26, 2023, (b) in the
event that the Additional Commitment Availability Date occurs, September 20,
2024 and (c) if maturity is extended pursuant to Section 2.20, such extended
maturity date as determined thereunder; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the immediately
preceding Business Day.


“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company for which financial statements
have been or are required to be delivered pursuant to Section 6.01(a) or
6.01(b).


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to the Fronting Exposure of the L/C Issuers with respect to Letters
of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.18(a)(i), (a)(ii) or (a)(iii), an amount equal
to the Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuers in their sole
discretion.


“Minimum Principal Amount” means, with respect to Borrowings made in (i)
Dollars, a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, (ii) Australian Dollars, a principal amount of 2,000,000 AUD or
a whole multiple of 500,000 AUD in excess thereof, (iii) Canadian Dollars, a
principal amount of C$2,000,000 or a whole multiple of C$500,000 in excess
thereof, (iv) Euros, a principal amount of 4,000,000 Euros or a whole multiple
of 1,000,000 Euros in excess thereof, (v) New Zealand Dollars, a principal
amount of 2,000,000 NZD or a whole multiple of 500,000 NZD in excess thereof,
(vi) Sterling, a principal amount of £3,000,000 or a whole multiple of £500,000
in excess thereof and (vii) any other Alternative Currency approved under
Section 1.06 hereof, the amount proposed by the Administrative Agent and
approved by the Lenders.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as defined in Section 4064 of ERISA.


“New Zealand Dollars” means the lawful currency of New Zealand.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.




23

--------------------------------------------------------------------------------





“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Extending Lender” has the meaning specified in Section 2.20(b).


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Non-Priority Indebtedness” means Indebtedness which (a) is not senior to the
Obligations, (b) does not have any priority of payment over the Obligations and
(c) is not secured by Liens on any of the Company’s or any Subsidiary’s assets.


“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C-1 or Exhibit C-2, as applicable.


“Notice Date” has the meaning specified in Section 2.20(b).


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  Without limiting the foregoing, the Obligations include the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, indemnities and other amounts payable by any Loan Party under
any Loan Document.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security




24

--------------------------------------------------------------------------------





interest under, engaged in any other transaction document pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).


“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06).


“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market; in
each case, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent, such L/C Issuer or the Swing Line Lender in
connection with the foregoing.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Participating Member State” means each state so described in any EMU
Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Permitted Receivables Securitization Facility” means any transaction or series
of related transactions providing for the financing of any Receivables; provided
that any such transaction




25

--------------------------------------------------------------------------------





shall be consummated on terms that include terms substantially as described on
Schedule 1.03 or as the Required Lenders may otherwise consent, such consent not
to be unreasonably withheld.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees and not excluded under
Section 4 of ERISA.


“Platform” has the meaning specified in Section 6.02.


“Pro Forma Basis” means, with respect to compliance with any test or covenant
for any period (including any Measurement Period) hereunder, compliance with
such test or covenant after giving effect to any disposition or acquisition,
giving effect to increases or (as the case may be) decreases in EBITDA based on
the historical financial results of such disposed or acquired entity and using,
for purposes of determining such compliance with respect to the Company and its
Subsidiaries, the consolidated financial statements of the Company and its
Subsidiaries as if such disposition or acquisition had been consummated at the
commencement of such period.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“QFC” has the meaning specified in Section 10.22.


“QFC Credit Support” has the meaning specified in Section 10.22.


“Qualifying Bank” means, in relation to any Borrower that is organized under the
laws of Switzerland, a Lender which is a financial institution which is duly
licensed as a bank under the law of its jurisdiction of incorporation and which
pursues genuine banking activities in the jurisdiction of its lending office as
referred to under the respective regulations of the Swiss Federal Tax
Administration, in particular under Section 3.b. of Notes S-02.122.1 as well as
under Section I.232 of Notes S-02.128.


“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).


“Receivables” means all accounts and accounts receivable of the Company or any
of its Subsidiaries, including, without limitation, any accounts and accounts
receivable constituting or evidenced by chattel paper, instruments or general
intangibles, all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, all proceeds thereof and rights (contractual and other) and
collateral for such accounts and accounts receivable, and all insurance policies
or rights relating to any of the




26

--------------------------------------------------------------------------------





foregoing.  Notwithstanding the foregoing, Receivables shall not include any
rights or interests in intellectual property of the Company or any of its
Subsidiaries.


“Receivables Subsidiary” means any special purpose, bankruptcy-remote
corporation, limited liability company, trust or other entity established and
majority owned by the Company or a Subsidiary that purchases, receives
contributions of, or receives financing secured by, Receivables generated by the
Company or any of its Subsidiaries.


“Recipient” means the Administrative Agent, any Lender, each L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


“Recourse Obligations” of a Person means all sales with recourse by such Person
of (i) accounts or general intangibles for money due or to become due, (ii)
chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables (collectively “receivables”),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations of such Person relating thereto
or a disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith.  The outstanding amount of any Recourse
Obligation shall be the portion of the principal investment of the purchaser
thereof (other than the Company or a Subsidiary) as to which recourse to such
Person exists, in any event excluding amounts representative of yield and
interest earned on such investment.


“Register” has the meaning specified in Section 10.06(c).


“Regulation S-X” has the meaning specified in Section 4.03(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Relevant Governing Body” has the meaning specified in Section 3.03(b).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders or, if
the commitment of each Lender to make Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
8.02, Lenders holding in the aggregate more than 50% of the Total Outstandings
(with the aggregate amount of each Lender’s participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this




27

--------------------------------------------------------------------------------





computation).  The Total Credit Exposure of, and Total Outstandings held by, any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or the applicable L/C Issuer, as the
case may be, in making such determination.


“Responsible Officer” means (a) the chief executive officer, chief operating
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party, (b) solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, and (c) solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional prospective dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by any L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, and (iv) such
additional prospective dates as the Administrative Agent or the applicable L/C
Issuer shall reasonably determine or the Required Lenders shall reasonably
require.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.


“S&P” means S&P Global Ratings and any successor thereto.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined in good faith by the Administrative Agent or the applicable L/C
Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.


“Sanctions” means economic or financial sanctions administered or enforced by
the United States Government (including, without limitation, OFAC), the European
Union, Her Majesty’s




28

--------------------------------------------------------------------------------





Treasury (“HMT”), the Government of Canada, or any other relevant sanctions
authority of a jurisdiction in which any Borrower conducts business, or
established pursuant to United Nations Security Council resolution.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Significant Subsidiary” means (a) the Designated Borrower, (b) any other
Subsidiary of the Company (other than any Receivables Subsidiary), which, either
alone or together with the Subsidiaries of such Subsidiary, meets either of the
following conditions:


(a)          the investments of the Company and its Subsidiaries in, or their
proportionate share (based on their equity interests) of the book value of the
total assets (after intercompany eliminations) of, the Subsidiary in question
exceed 10% of the book value of the total assets of the Company and its
Subsidiaries on a consolidated basis, or


(b)          the equity of the Company and its Subsidiaries in the revenues of
the Subsidiary in question exceeds 10% of the revenues from continuing
operations of the Company and its Subsidiaries on a consolidated basis for the
Company’s most recent fiscal year.


“SOFR” has the meaning specified in Section 3.03(b).


“SOFR-Based Rate” has the meaning specified in Section 3.03(b).


“SPC” has the meaning specified in Section 10.06(h).


“Special Notice Currency” means at any time an Alternative Currency, other than
Australian Dollars, Canadian Dollars, Euros, Sterling or any other currency of a
country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America, Europe or Australia.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsequent Borrowings” has the meaning specified in Section 2.01(b).




29

--------------------------------------------------------------------------------





“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned directly or indirectly through one or more Subsidiaries by such Person. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.  For
the purposes of this Agreement and the other Loan Documents, from and after the
Additional Commitment Availability Date, EOCL and its Subsidiaries shall in any
event be deemed to be Subsidiaries of the Company so long as they are included
in the consolidated financial statements of the Company.


“Subsidiary Guarantor” means any Subsidiary Guarantor that may become party to a
Subsidiary Guaranty from time to time pursuant to Section 6.12.


“Subsidiary Guaranty” means a Subsidiary Guaranty made by one or more Subsidiary
Guarantors after the Effective Date in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit G.


“Supported QFC” has the meaning specified in Section 10.22.


“Swap Contract” means any agreement or arrangement designed to protect at least
one of the parties thereto from the fluctuations of interest rates, exchange
rates or forward rates applicable to such party’s assets, liabilities or
exchange transactions, including, but not limited to, interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants.


“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.05(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.




30

--------------------------------------------------------------------------------





“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).


“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.


“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, or fees or other
charges related thereto imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.


“Term Loan Facility” means the term loan facility under that certain Term Loan
Agreement, dated as of the date hereof, by and among the Company, the lenders
party thereto and Bank of America, N.A., as administrative agent.


“Term SOFR” has the meaning specified in Section 3.03(b).


“Threshold Amount” means $125,000,000.


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the applicable
time).


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.04(f).  Upon an L/C
Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing shall
be deemed to be represented by, and not in addition to, such L/C Borrowing.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.




31

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02.       Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any express restrictions
on such amendments, supplements or modifications set forth herein or in any
other Loan Document), (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules unless otherwise
specified shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law, rule or regulation shall, unless otherwise specified, refer to such
law, rule or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all applicable tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”


(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


(d)          Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person.  Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability




32

--------------------------------------------------------------------------------





company that is a Subsidiary, joint venture or any other like term shall also
constitute such a Person or entity).


1.03.      Accounting Terms.


(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
as in effect from time to time, applied on a basis consistent (except for
changes concurred in by the Company’s independent public accountants) with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to Section 6.01 or, prior to such delivery, the
Audited Financial Statements, except as otherwise specifically prescribed
herein.


(b)          Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent a written reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP; provided further that such reconciliation shall
be required to be provided only for the four fiscal quarters following such
change.  Without limiting the foregoing, including for the purpose of
calculating the Consolidated Total Leverage Ratio, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements (i.e. without giving effect to the adoption of
Accounting Standards Update 2016-02, Leases (Topic 842)) for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.  For the avoidance of doubt, changes in GAAP
shall include both changes adopted after the date hereof and changes adopted
prior to the date hereof and first made effective as to the Loan Parties after
the date hereof.


1.04.       Rounding.  Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05.       Exchange Rates; Currency Equivalents.


(a)          The Administrative Agent or the applicable L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding




33

--------------------------------------------------------------------------------





Amounts until the next Revaluation Date to occur.  Except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be the Dollar Equivalent thereof.


(b)          Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.0001 of a unit being rounded upward), as determined
by the Administrative Agent or the applicable L/C Issuer, as the case may be.


1.06.       Additional Alternative Currencies.


(a)          The Company may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders, including specification by the Administrative Agent of a reasonable
Minimum Principal Amount for such Alternative Currency; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C
Issuers.


(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 10 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuers, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof and of the proposed Minimum Principal Amount
therefor; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuers thereof.  Each
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
or each L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.


(c)          Any failure by a Lender or an L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuers




34

--------------------------------------------------------------------------------





consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances.  If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company. 
Any specified currency of an Existing Letter of Credit that is neither Dollars
nor one of the Alternative Currencies specifically listed in the definition of
“Alternative Currency” shall be deemed an Alternative Currency with respect to
such Existing Letter of Credit only.


1.07.       Change of Currency.


(a)          Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.


(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the Borrowers, may from time to time reasonably specify to be appropriate
to reflect the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro.


(c)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the Borrowers, may from time to time reasonably specify to be appropriate
to reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.


1.08.       Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


1.09.       Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.


1.10.        Interest Rates.  The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the




35

--------------------------------------------------------------------------------





administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01.       Committed Loans.


(a)          Subject to the terms and conditions set forth herein, each Lender
hereby severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment
(which shall include, on and after the Additional Commitment Availability Date,
the Additional Commitments in accordance with clause (b) of this Section 2.01
below); provided, however, that after giving effect to any Committed Borrowing,
(i) the Total Outstandings shall not exceed the Aggregate Commitments and (ii)
the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.06, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.


(b)         On the Additional Commitment Availability Date, (A) the aggregate
principal amount of the Committed Loans outstanding (for the purposes of this
Section 2.01(b), the “Initial Loans”) immediately prior to the Additional
Commitment Availability Date shall be deemed to be repaid, (B) the Borrowers
shall be deemed to have made new Borrowings (for the purposes of this Section
2.01(b), the “Subsequent Borrowings”) in an aggregate principal amount equal to
the aggregate principal amount of the Initial Loans and of the types and for the
Interest Periods specified in a notice delivered to the Administrative Agent in
accordance with this Section 2.02, (C) each Lender shall pay to the
Administrative Agent in Same Day Funds an amount equal to the difference, if
positive, between (x) such Lender’s Applicable Percentage (calculated including
the Additional Commitments) of the Subsequent Borrowings and (y) such Lender’s
Applicable Percentage (calculated excluding the Additional Commitments) of the
Initial Loans, (D) after the Administrative Agent receives the funds specified
in clause (C) above, the Administrative Agent shall pay to each Lender the
portion of such funds that is equal to the difference, if positive, between
(1) such Lender’s Applicable Percentage (calculated excluding the Additional
Commitments) of the Initial Loans and (2) such Lender’s Applicable Percentage
(calculated including the Additional Commitments) of the amount of the
Subsequent Borrowings, (E) each Lender shall be deemed to hold its Applicable
Percentage of each Subsequent Borrowing (each calculated including the
Additional Commitments) and (F) the Company shall pay each Lender any and all
accrued but unpaid interest on the Initial Loans.  The Lenders hereby waive the
right to deemed compensation pursuant to Section 3.05 hereof in respect of any
deemed payments made pursuant to clause (A) above.


2.02.      Borrowings, Conversions and Continuations of Committed Loans.


(a)          Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s




36

--------------------------------------------------------------------------------





or Designated Borrower’s, as the case may be, irrevocable notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice.  Each such
Committed Loan Notice must be received by the Administrative Agent not later
than (i) 1:00 p.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) 12:00 noon four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) 12:00 noon on the
requested date of any Borrowing of Base Rate Committed Loans; provided, however,
that if any Borrower wishes to request Eurocurrency Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (i) four Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) five Business Days (or
six Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them.  Not later
than 11:00 a.m. (i) three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, or (ii) four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period”, the Administrative Agent shall notify the
relevant Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in an amount not less than the Minimum Principal Amount.  Except as provided in
Sections 2.04(c) and 2.05(c), each Committed Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice shall
specify (i) whether such Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Committed Loans to be borrowed.  If
the relevant Borrower fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars.  If such Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as




37

--------------------------------------------------------------------------------





Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If such Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.


(b)        Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m, in the case of any Committed Loan denominated in Dollars other
than Base Rate Loans, and in the case of any Committed Loan denominated in
Dollars that is a Base Rate Loan, not later than 2:00 p.m., and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice.  Subject to satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
shall make all funds so received available to the Company or the Designated
Borrower, as applicable, in like funds as received by the Administrative Agent
no later than 5:00 p.m. on the Business Day specified in the applicable
Committed Loan Notice either by (i) crediting the account of such Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to the
Administrative Agent by such Borrower; provided, however, that if, on the date
the Committed Loan Notice with respect to such Borrowing denominated in Dollars
is given by such Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.


(c)          Subject to Section 3.05, a Eurocurrency Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurocurrency
Rate Loan.  During the existence of an Event of Default, the Administrative
Agent or Required Lenders may require that no Loans may be converted to or
continued as Eurocurrency Rate Loans (whether in Dollars or any Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.


(d)          The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent




38

--------------------------------------------------------------------------------





shall notify the Borrowers and the Lenders of any change in Bank of America’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.


(e)          After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect with respect to Committed Loans.


2.03.       [Intentionally Omitted].


2.04.       Letters of Credit.


(a)          The Letter of Credit Commitment.


(i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies for
the account of the Borrowers or their respective Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers or their Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, and (z) the aggregate amount of
the outstanding Letters of Credit issued by any L/C Issuer shall not exceed its
L/C Commitment.  Each request by the Borrowers for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall continue to be issued and outstanding pursuant hereto, and from
and after the Effective Date shall be subject to and governed by the terms and
conditions hereof.


(ii)          No L/C Issuer shall issue any Letter of Credit, if:


(A)          subject to Section 2.04(b)(iii), the expiry date of such requested
Letter of Credit would occur more than 12 months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or


(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders (other than
any Defaulting Lender) have approved such expiry date.




39

--------------------------------------------------------------------------------





(iii)         No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:


(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such L/C Issuer in good faith deems material to it;


(B)          the issuance of such Letter of Credit would violate one or more
Laws or policies of such L/C Issuer applicable to letters of credit generally;


(C)          except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $10,000,
in the case of a commercial Letter of Credit, or $50,000, in the case of a
standby Letter of Credit;


(D)          except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or


(E)          any Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.19(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)         No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)          No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vi)         Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in




40

--------------------------------------------------------------------------------





Article IX with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included such L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to such L/C Issuer.


(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of either Borrower delivered to any L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer.  Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may reasonably
request.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably request.  Additionally, the Borrowers
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably request.  In the event that any Letter of
Credit Application includes representations and warranties, covenants and/or
events of default that do not contain the materiality qualifiers, exceptions or
thresholds that are applicable to the analogous provisions of this Agreement or
other Loan Documents, or are otherwise more restrictive, the relevant
qualifiers, exceptions and thresholds contained herein shall be incorporated
therein or, to the extent more restrictive, shall be deemed for the purposes of
such Letter of Credit Application to be the same as the analogous provisions
herein.


(ii)          Unless the applicable L/C Issuer has received written notice from
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more




41

--------------------------------------------------------------------------------





applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the relevant
Borrower or its Subsidiary or enter into the applicable amendment, as the case
may be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit.


(iii)          If a Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each 12-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such 12-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Borrowers shall not be required to
make a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.04(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrowers that one or more of the applicable conditions specified in Section
4.02 is not then satisfied, and in each such case directing such L/C Issuer not
to permit such extension.


(iv)         Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrowers a true and complete copy of such Letter of Credit or amendment.


(v)          In the event that any Letter of Credit is outstanding on the
Additional Commitment Availability Date, on such date, the Lenders shall be
deemed to sell and purchase among each other, at par, an assignment of the
outstanding risk participations in each such Letter of Credit (on a basis
consistent with Section 2.01(b)) such that after giving effect thereto, each
Lender will hold a risk participation in each such Letter of Credit equal to its
Applicable Percentage thereof (calculated including the Additional Commitments).


(c)          Drawings and Reimbursements; Funding of Participations.




42

--------------------------------------------------------------------------------





(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrowers and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse applicable L/C Issuer in such Alternative Currency, unless (A)
such L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars and the relevant Borrower shall have agreed to
make such payment in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrowers shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrowers will
reimburse such L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrowers of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 5:00 p.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Date”), the applicable Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency, provided that if notice of such
drawing is not provided to the relevant Borrower prior to 1:00 p.m. on the Honor
Date, then such Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in the
next succeeding Business Day and such extension of time shall be reflected in
computing fees in respect of any such Letter of Credit plus interest.  If the
applicable Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the applicable Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the applicable L/C Issuer or the Administrative Agent pursuant to this Section
2.04(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii)          Each Lender (including Lenders acting as L/C Issuers) shall upon
any notice pursuant to Section 2.04(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) to the
Administrative Agent for the account of the applicable L/C Issuer, in Dollars,
at the Administrative Agent’s Office for Dollar-denominated payments in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.04(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the relevant Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.




43

--------------------------------------------------------------------------------





(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the relevant
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest).  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.


(iv)         Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.04(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.


(v)          Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrowers, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse any L/C Issuer for the amount
of any payment made by such Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  If such Lender pays such amount, the amount so paid (excluding any such
interest payable by the Lender to the Administrative Agent) shall constitute
such Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of any L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent demonstrable error.




44

--------------------------------------------------------------------------------





(d)          Repayment of Participations.


(i)          At any time after any L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars or the applicable
Alternative Currency and in the same funds as those received by the
Administrative Agent.


(ii)          If any payment received by the Administrative Agent for the
account of any L/C Issuer pursuant to Section 2.04(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.


(e)          Obligations Absolute.  The obligation of each Borrower to reimburse
any L/C Issuer for each drawing under each Letter of Credit issued at the
request of such Borrower and to repay each L/C Borrowing of such Borrower shall
be absolute, unconditional and irrevocable, to the fullest extent permitted by
applicable law and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; provided that the Borrowers
shall not be precluded from pursuing their rights and remedies in separate
actions;


(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)          waiver by any L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrowers;




45

--------------------------------------------------------------------------------





(v)          honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)          any payment made by any L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if, in
each case, presentation after such date is authorized for such Letter of Credit
by the UCC, the ISP or the UCP, as applicable;


(vii)          any payment by the applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit; or any payment made by any L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii)          any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrowers or any
Subsidiary or in the relevant currency markets generally; or


(ix)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any Subsidiary;


provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers or any of their Subsidiaries to the extent of any direct damages
(as opposed to consequential damages) suffered by the Borrowers or any of their
Subsidiaries that are caused by such L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.


The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will promptly notify the applicable L/C Issuer.  The relevant
Borrower shall be conclusively deemed to have waived any such claim against any
L/C Issuer and its correspondents unless such notice is given as aforesaid.


(f)          Role of L/C Issuer.  Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, any L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of all of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or




46

--------------------------------------------------------------------------------





instrument related to any Letter of Credit or Issuer Document.  Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit issued at the request
of such Borrower; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.04(e); provided, however, that anything in
such clauses to the contrary notwithstanding, any Borrower may have a claim
against any L/C Issuer, and any L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence as determined
by a court of competent jurisdiction by final and nonappealable judgment.  In
furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
Any L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)          [Intentionally Omitted].


(h)          Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the applicable L/C Issuer and the applicable
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each commercial Letter of Credit.  Notwithstanding the foregoing, no
L/C Issuer shall be responsible to the Borrowers for, and no L/C Issuer’s rights
and remedies against the Borrowers shall be impaired by, any action or inaction
of any L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where any L/C Issuer
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade -International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.


(i)          Letter of Credit Fees.  The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) (i) for each commercial Letter of Credit the Applicable Rate for
commercial Letters of Credit times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit, and (ii) for each standby
Letter of Credit equal to the Applicable Rate for standby Letters of Credit
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be




47

--------------------------------------------------------------------------------





deemed to be the Dollar Equivalent of the stated amount of such Letter of Credit
in effect at such time.  Letter of Credit Fees shall be (i) due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and (ii)
computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.


(j)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The applicable Borrower shall pay directly to the relevant L/C Issuer
for its own account, in Dollars, a fronting fee (i) with respect to each
commercial Letter of Credit issued for the account of a Borrower or any of its
Subsidiaries, at the rate per annum as separately agreed between the relevant
Borrower and the relevant L/C Issuer, computed on the Dollar Equivalent of the
amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
relevant Borrower and the relevant L/C Issuer, computed on the Dollar Equivalent
of the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit issued for
the account of a Borrower or any of its Subsidiaries, at the rate per annum as
separately agreed between such Borrower and the relevant L/C Issuer, computed on
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the first Business Day following the last day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09.  In addition, the
applicable Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the applicable L/C
Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable within three
Business Days of demand and are nonrefundable.


(k)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(l)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the relevant Borrower
shall be obligated to reimburse any L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  Each Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.




48

--------------------------------------------------------------------------------





2.05.       Swing Line Loans.


(a)          The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05, shall make loans in Dollars (each such
loan, a “Swing Line Loan”) to any Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that (x)
after giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, (ii) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, and (iii) the aggregate
outstanding principal amount of all Loans made by the Swing Line Lender plus the
aggregate L/C Obligations owing to the Swing Line Lender (or any of its
Affiliates) shall not exceed such Lender’s Commitment, (y) such Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan and (z) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, each Borrower may borrow under this
Section 2.05, prepay under Section 2.06, and reborrow under this Section 2.05. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.


(b)          Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice.  Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.05(a), or (B) that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
applicable Borrower at its office by crediting the account of such Borrower on
the books of the Swing Line Lender in Same Day Funds.




49

--------------------------------------------------------------------------------





(c)          Refinancing of Swing Line Loans.


(i)          The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Committed Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the applicable Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.05(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the applicable Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.


(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Committed Borrowing in accordance with Section 2.05(c)(i), the request for
Base Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.


(iii)        If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect.  If such Lender pays such amounts, the amount so paid
(excluding such interest payable by the Lender to the Administrative Agent)
shall constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent demonstrable error.


(iv)         Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute




50

--------------------------------------------------------------------------------





and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the Swing Line Lender, any Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such funding of risk participations shall relieve or otherwise
impair the obligation of each Borrower to repay Swing Line Loans, together with
interest as provided herein.


(d)          Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


(ii)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)         Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the applicable Borrower for interest on the
Swing Line Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)          Payments Directly to Swing Line Lender.  The applicable Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.


(g)          Designated Borrower.  The Designated Borrower shall have no
liability to repay any Swing Line Loans requested by the Company.


2.06.       Prepayments.


(a)          Each Borrower may, upon notice from such Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than (A)
4:00 p.m. three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (B) 4:00 p.m. four Business Days (or five, in
the case of prepayment of Loans denominated in Special Notice Currencies) prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) 12:00 noon on the




51

--------------------------------------------------------------------------------





date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by such Borrower, such Borrower shall
make such prepayment on the date specified therein; provided that any such
notice may state that it is conditioned upon the incurrence of other
indebtedness or the receipt of proceeds from another transaction, in which case
such notice may be revoked by the Company (by notice to the Administrative
Agent) if such condition is not satisfied.  Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.19(a), each such prepayment shall be applied to the Committed Loans
of the Lenders in accordance with their respective Applicable Percentages.


(b)          The Company may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that such prepayment shall be in a minimum principal amount of $100,000.  If
such notice is given by the Company, the Company shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.


(c)          If the Administrative Agent notifies the Borrowers at any time that
the Total Outstandings at such time exceed an amount equal to 105% of the
Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that no
Borrower shall be required to Cash Collateralize the L/C Obligations pursuant to
this Section 2.06(c) unless, after the prepayment in full of the Loans, the
Total Outstandings exceed the Aggregate Commitments then in effect.


2.07.       Termination or Reduction of Commitments.


(a)          The Company may, upon notice to the Administrative Agent, terminate
the Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days (or, solely
to the extent that there are no Credit Extensions outstanding in respect of the
Commitments which are to be reduced or terminated, 12:00 noon) on the date of
termination or reduction, provided further if any Outstanding Amount shall be
denominated in an Alternative Currency or Special Notice Currency and would be
repaid in connection with such termination or reduction, the Administrative
Agent shall receive such notice not later than 11:00 a.m. five Business Days
prior to the date of termination or reduction; (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess




52

--------------------------------------------------------------------------------





thereof, (iii) the Company shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit, or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  The amount of any such Aggregate Commitment reduction shall not be
applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Company.  Any reduction of the Aggregate Commitments
shall be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.


(b)          The Additional Commitments shall automatically terminate on the
Additional Commitment Termination Date, unless the Additional Commitment
Availability Date shall have occurred on or prior thereto. Any termination of
the Additional Commitments pursuant to this Section 2.07(b) shall be permanent.
The Company shall notify the Administrative Agent upon the termination of the
Additional Commitments pursuant to this Section 2.07(b) and the Administrative
Agent shall promptly notify each Lender upon receipt of such notice.


2.08.       Repayment of Loans. 


(a)          Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.


(b)          The Company shall repay each Swing Line Loan on the earlier to
occur of (i) the date 10 Business Days after such Loan is made and (ii) the
Maturity Date; provided that on each date that a Committed Loan denominated in
Dollars is made to a Borrower with an outstanding Swing Line Loan, such Borrower
shall repay all Swing Line Loans then outstanding made to it and the proceeds of
any such Committed Borrowing shall be applied by the Administrative Agent to
repay such Swing Line Loans outstanding.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Swing Line Lender, the
Borrowers shall repay the outstanding Swing Line Loans in an amount sufficient
to eliminate any Fronting Exposure in respect of such Swing Line Loans.


2.09.       Interest.


(a)          Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans.




53

--------------------------------------------------------------------------------





(b)          (i)           If any amount of principal of any Loan is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.


(ii)         If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, and an Event of Default results from
such failure to pay such amount when due, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.


(iii)         Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.10.       Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.4:


(a)          Commitment Fee.  The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) in Dollars equal to the Applicable Rate
for Commitment Fees times the actual daily amount by which the Aggregate
Commitments (including, for the purposes of such calculation from and including
the Effective Date until terminated, the Additional Commitments) exceed the sum
of (i) the Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.19, provided that
Swing Line Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Commitments.  The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Effective Date, and on the last day of the Availability Period, provided that
any Commitment Fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Company so
long as such Lender shall be a Defaulting Lender except to the extent that such
Commitment Fee shall otherwise have been due and payable by the Company prior to
such time, and provided further that no Commitment Fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.


(b)          Other Fees.  The Company shall pay such fees in the amounts and at
the times as specified in the Fee Letter.




54

--------------------------------------------------------------------------------





2.11.       Computation of Interest and Fees.


(a)          All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All computations of interest for Eurocurrency Rate Loans denominated
in Sterling shall be made on the basis of a year of 365 days and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be prima facie
evidence for all purposes, absent demonstrable error.


(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Total Leverage Ratio as calculated
by the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or any L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Article VIII.  The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder for the limited
period ending one month following the date of the Company’s annual audited
financial statements which include the period during which such termination and
repayment occurred.


2.12.       Evidence of Debt.


(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender, and evidenced by one or
more entries in the Register, by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent demonstrable error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender to a Borrower made
through the




55

--------------------------------------------------------------------------------





Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records.  Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.


(b)          In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records and, in the case of the Administrative
Agent, entries in the Register, evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.13.      Payments Generally; Administrative Agent’s Clawback.


(a)          General.  All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff (other than with respect to Taxes which shall be
governed solely by Section 3.01).  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than 12:00 noon on the dates specified herein.  If, for any reason,
any Borrower is prohibited by any Law from making any required payment hereunder
in an Alternative Currency, such Borrower shall make such payment in Dollars in
the Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after 12:00 noon in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


(b)          (i) Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or,
in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such




56

--------------------------------------------------------------------------------





share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
the Overnight Rate from time to time in effect.  If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the compensation period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid
(excluding such interest payable by such Lender to the Administrative Agent)
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)          Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or any L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable L/C Issuer, as the
case may be, the amount due.  In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the applicable L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.


(c)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the




57

--------------------------------------------------------------------------------





Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.


(d)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).


(e)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.14.      Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:


(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.18 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant.


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
to the extent set forth herein as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.




58

--------------------------------------------------------------------------------





2.15.       Designated Borrower.


(a)          Hasbro SA, a corporation organized under the laws of Switzerland
and wholly-owned subsidiary of the Company, shall be the “Designated Borrower”
hereunder and may borrow Loans for its account on the terms and conditions set
forth in this Agreement.


(b)          The Obligations of the Company and the Designated Borrower shall be
several in nature.


2.16.       Increase in Commitments.


(a)          Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Company may through the Administrative Agent from time to time, request any
one or more of the Lenders to increase its Commitment by an amount (for all such
requests) not exceeding $500,000,000 in the aggregate; provided that any such
request for an increase shall be in a minimum amount of $50,000,000.  At the
time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond.  After giving effect to all such increases, the Aggregate
Commitments shall not exceed (x) prior to the Additional Commitment Availability
Date, $1,600,000,000, and (y) on and following the Additional Commitment
Availability Date, $2,000,000,000.  If the Company has requested an increase
from the Lenders and such requested increase, or any portion thereof, is
declined by one or more Lenders, the Company may, to the extent necessary to
obtain the full amount of the requested increase, invite additional Eligible
Assignees reasonably satisfactory to the Administrative Agent to become Lenders
(“Additional Lenders”), may request such accepting Lenders to commit to the full
amount of the requested increase, or may reduce the amount of the requested
increase.


(b)          Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent in writing within the specified time period whether or not
it agrees in its sole discretion to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Applicable Percentage of
such requested increase.  Any Lender not responding in writing within such time
period shall be deemed to have declined to increase its Commitment.


(c)          Notification by Administrative Agent; Effective Date and
Allocations; Supplement.  The Administrative Agent shall notify the Company and
each Lender of the Lenders’ responses to each request made hereunder.  If the
Aggregate Commitments are increased in accordance with this Section, (i) the
Administrative Agent and the Company shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase, (ii) the
Administrative Agent shall promptly notify the Company and the Lenders and any
Additional Lender of the final allocation of such increase with the consent of
each L/C Issuer and the Swing Line Lender and the Increase Effective Date and
(iii) the Borrowers, the Administrative Agent and each increasing Lender and
Additional Lender shall execute and deliver a supplement to this Agreement
substantially in the form of Exhibit J hereto, whereupon (y) in the case of an
increasing Lender, each such increasing Lender’s Commitment shall be increased
to the amount set forth in such supplement and (z) in the case of an Additional
Lender, such Additional Lender shall become a party hereto and shall for all
purposes of the Loan Documents be deemed a “Lender” having a Commitment as set
forth in such supplement.  Any increase, and any amendments made to




59

--------------------------------------------------------------------------------





evidence such increase, shall not require the consent of any Lender not
participating in such increase.


(d)          Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (i) the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except that all
representations and warranties that are qualified by materiality are true and
correct in all respects) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or true
and correct in all respects for any such representations and warranties that are
qualified by materiality) as of such earlier date and except that for purposes
of this Section 2.16, the representations and warranties contained in Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to Section 6.01(a), and (B) no Default exists and (ii) (x) upon the reasonable
request of any Additional Lender made at least 10 Business Days prior to the
Increase Effective Date, the Borrowers shall have provided to such Additional
Lender, and such Additional Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least 5 business days prior
to the Increase Effective Date and (y) at least 5 Business Days prior to the
Increase Effective Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Additional Lender that so requests, a Beneficial Ownership Certification in
relation to such Loan Party.  The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.


(e)          Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.14 or 10.01 to the contrary.


2.17.      Funding.  Subject to Section 10.06(b)(vii), each Lender may make (i)
any Eurocurrency Rate Loan denominated in an Alternative Currency or (ii) any
Loan to the Designated Borrower by causing any of its domestic or foreign
branches or foreign affiliates to make such Loan (whether or not such branch or
affiliate is named as a lending office on the signature pages hereof); provided
that in such event the obligation of the applicable Borrower to repay such
Eurocurrency Rate Loan or the obligation of the Designated Borrower to repay
such Loan, as the case may be, shall nevertheless be to such Lender and shall,
for all purposes of this Agreement (including, without limitation, for purposes
of the definition of “Required Lenders”) be deemed made by such Lender, to the
extent of such Eurocurrency Rate Loan or such Loan made to the Designated
Borrower, as the case may be.




60

--------------------------------------------------------------------------------





2.18.      Cash Collateral.


(a)          Certain Credit Support Events.  If (i) any L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrowers
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrowers shall (A) in the case
of clause (ii) above, immediately, (B) in the case of clause (iii) above,
immediately following any request by the Administrative Agent or any L/C Issuer
and (C) in all other cases, within three Business Days following any request by
the Administrative Agent or any L/C Issuer, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).


(b)          Grant of Security Interest.  The Company, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.18(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the applicable L/C Issuers as herein provided or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrowers will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Administrative Agent may from time to time request that the Company pay, and, if
so requested, the Company agrees to promptly pay, all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.


(c)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.18 or
Section 2.04, 2.19 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)          Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuers that
there exists excess Cash Collateral; provided, however, the Person providing
Cash Collateral and the applicable L/C Issuers may agree




61

--------------------------------------------------------------------------------





that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


2.19.      Defaulting Lenders.


(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.


(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.18; fourth, as the
applicable Borrower may elect (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.18; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded




62

--------------------------------------------------------------------------------





participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.19(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.19(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)         Certain Fees.


(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.10(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).


(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.18.


(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.


(iv)         Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. 
Subject to Section 10.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)          Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Company shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’




63

--------------------------------------------------------------------------------





Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.18.


(b)          Defaulting Lender Cure.  If the Company, the Administrative Agent,
the Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.19(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


(c)          New Swing Line Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend, increase, reinstate or renew any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.


2.20.      Extension of Maturity Date.


(a)          Requests for Extension.  The Company may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 60
days and not later than 30 days prior to any anniversary of the Effective Date,
request that the Maturity Date then in effect hereunder (the “Existing Maturity
Date”) be extended for an additional one year from the Existing Maturity Date;
provided however, that, after the Effective Date, the Company may only request
(in addition to the extension thereof pursuant to clause (b) of the definition
of “Maturity Date”) up to two one-year extensions of the Existing Maturity Date.


(b)          Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 30 days prior to the applicable anniversary of the Effective Date
and not later than the date (the “Notice Date”) that is 20 days prior to the
applicable anniversary of the Effective Date, advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Maturity Date, a “Non-Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination
(but in any event no later than the Notice Date) and any Lender that does not so
advise the Administrative Agent on or before the Notice Date shall be deemed to
be a Non-Extending Lender.  The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.




64

--------------------------------------------------------------------------------





(c)          Notification by Administrative Agent.  The Administrative Agent
shall notify the Company of each Lender’s determination under this Section no
later than (i) the date 15 days after the day a request is made pursuant to
Section 2.20(a) and (ii) the date 15 days prior to the applicable anniversary of
the Effective Date (or, if such date is not a Business Day, on the immediately
preceding Business Day) or such date as the Company as may agree.


(d)          Additional Commitment Lenders.  The Company shall have the right to
replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 10.13; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall undertake a Commitment
(and, if any such Additional Commitment Lender is already a Lender, its
Commitment shall be in addition to such Lender’s Commitment hereunder on such
date).


(e)          Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the applicable anniversary of the
Effective Date, then, effective as of such anniversary of the Effective Date,
the Maturity Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling one year after the then effective
Existing Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day) and each
Additional Commitment Lender shall thereupon become a “Lender” for all purposes
of this Agreement.


(f)          Conditions to Effectiveness of Extensions.  As a condition
precedent to such extension, the Company shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the applicable anniversary of
the Effective Date (in sufficient copies for each Extending Lender and each
Additional Commitment Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (ii) in the case of the Company,
certifying that, before and after giving effect to such extension, (A) the
representations and warranties of (x) the Borrowers contained in Article V and
(y) each Loan Party contained in each other Loan Document are true and correct
in all material respects (except that all representations and warranties that
are qualified by materiality are true and correct in all respects) on and as of
the applicable anniversary of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or true and correct in
all respects for any such representations or warranties that are qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 2.20, the representations and warranties contained in Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to Section
6.01(a), and (B) no Default exists or would result therefrom.  In addition, on
the Maturity Date of each Non-Extending Lender, the Borrower shall repay any
Committed Loans outstanding on such date made by such Non-Extending Lender.


(g)          Conflicting Provisions.  In connection with any extension of the
Maturity Date, the Borrower, the Administrative Agent and each extending Lender
may make such amendments to




65

--------------------------------------------------------------------------------





this Agreement as the Administrative Agent determines to be reasonably necessary
to evidence the extension.  This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01.      Taxes.


(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.


(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.


(ii)          If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding Taxes, from any payment, then (A) such Loan
Party or the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) such
Loan Party or the Administrative Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the Code,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions for Indemnified Taxes (including deductions for
Indemnified Taxes applicable to additional sums payable under this Section 3.01)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions for Indemnified Taxes (including deductions for
Indemnified Taxes applicable to additional sums payable under this Section 3.01)
the applicable Recipient receives an




66

--------------------------------------------------------------------------------





amount equal to the sum it would have received had no such withholding or
deduction been made.


(b)          Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)          Tax Indemnifications.


(i)          Each Borrower shall, and does hereby, indemnify each Recipient, and
shall make payment in respect thereof within 10 days after written demand
setting forth the amount and the reasons in reasonable detail therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto (other than penalties, interest and expenses attributable to gross
negligence or willful misconduct of the Recipient), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth the amount of such payment
or liability and the reasons therefor in reasonable detail delivered to the
Borrower by a Lender or any L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or any L/C Issuer, shall be conclusive absent manifest error.


(ii)          Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after
written demand setting forth the amount and the reasons in reasonable detail
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of each Borrower to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrowers, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Borrower in connection with any
Loan Document, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth the amount of such payment or liability and the
reasons therefor in reasonable detail delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).




67

--------------------------------------------------------------------------------





(d)        Evidence of Payments.  Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.


(e)          Status of Lenders; Tax Documentation.


(i)          Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrowers or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by taxing authorities of any jurisdiction and
such other information reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)          Without limiting the generality of the foregoing, for so long as
the Company is a U.S. Person,


(A)          any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from backup
withholding Tax;


(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:




68

--------------------------------------------------------------------------------





 (1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


 (2)          executed originals of IRS Form W-8ECI;


 (3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


 (4)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;


(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were




69

--------------------------------------------------------------------------------





to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.


(f)          Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be.  If any Recipient determines in its reasonable discretion exercised in
good faith that it has received a refund of any Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Borrower, upon the request of the
Recipient, agrees to repay to the Recipient the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority other than penalties, interest or charges attributable to
gross negligence or willful misconduct of the Recipient) in the event the
Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to such Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.


(g)          Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the




70

--------------------------------------------------------------------------------





replacement of, a Lender or an L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


3.02.      Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, (i)
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall
be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), (x) prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.


3.03.      Inability to Determine Rates.


(a)         If the Required Lenders determine that for any reason in connection
with any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof, unless and until a LIBOR Successor Rate is implemented in accordance
with Section 3.03(b), that (a) deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or
an Alternative Currency), or (c) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate




71

--------------------------------------------------------------------------------





Loan, the Administrative Agent shall forthwith give notice of such determination
to the Borrowers and each Lender.  Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice (which notice the
Administrative Agent and the Required Lenders agree to promptly revoke upon
determination that the conditions giving rise to such notice no longer exist). 
Upon receipt of such notice, any Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein (with any such request for an Alternative
Currency redenominated into Dollars in the amount of the Dollar Equivalent
thereof).


(b)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders
(as applicable) have determined, that:


 (i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period because the LIBOR Screen Rate is not available
or published on a current basis and such circumstances are unlikely to be
temporary; or


 (ii)          the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or


 (iii)          syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with (x) with respect to any Loans denominated in Dollars, one or more
SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities in the applicable currency for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities in the applicable currency for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable




72

--------------------------------------------------------------------------------





discretion and may be periodically updated (the “Adjustment”; and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment.  Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in
the amount of Dollars specified therein (with any such request for an
Alternative Currency redenominated into Dollars in the amount of the Dollar
Equivalent thereof).


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.


For purposes hereof:


 “LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no




73

--------------------------------------------------------------------------------





market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.


“SOFR-Based Rate” means SOFR or Term SOFR.


“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an  information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.


3.04.      Increased Costs; Reserves on Eurocurrency Rate Loans.


(a)          Increased Costs Generally.  If any Change in Law shall:


(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or any L/C Issuer;


(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in the definition of Excluded Taxes or (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then from time to time within 30
days following written demand of such Lender setting




74

--------------------------------------------------------------------------------





forth in reasonable detail such increased costs (with a copy of such demand to
the Administrative Agent given in accordance with Section 3.07), the Company
will pay (or cause the Designated Borrower to pay) to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.


(b)          Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has had the effect of reducing
the rate of return on such Lender’s or such L/C Issuer’s capital or on the
capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), in each case by an amount deemed by such Lender to be material, then
from time to time within 30 days following written demand of such Lender setting
forth in reasonable detail the charge and the calculation of such reduced rate
of return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.07), the Company will pay (or cause the Designated
Borrower to pay) to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.


(c)          Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Borrowers shall be conclusive absent manifest error.  The Company shall pay (or
cause the Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)          Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation, provided that no Borrower shall be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)         Additional Reserve Requirements.  If any Lender is required to
comply with any reserve ratio requirement or analogous requirement of any
Governmental Authority imposed in respect of the maintenance of the Commitments
or the funding of the Eurocurrency Rate Loans, the Company shall pay (or cause
the Designated Borrower to pay) to such Lender such additional




75

--------------------------------------------------------------------------------





costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive in the absence of demonstrable error),
which shall be due and payable on each date on which interest is payable on such
Loan, provided that the Borrowers shall have received at least 15 days’ prior
notice (with a copy to the Administrative Agent) of such additional costs from
such Lender.  If a Lender fails to give notice 15 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 15 days from receipt of such notice.


3.05.      Compensation for Losses.  Upon the written demand of any Lender (with
a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the Designated Borrower to compensate) such Lender
for and hold such Lender harmless from any actual loss, cost or expense incurred
by it excluding any loss of margin or actual anticipated profits as a result of:


(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)          any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the Designated Borrower; or


(c)          any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
or the Designated Borrower pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.


For purposes of calculating amounts payable by the Company (or the Designated
Borrower) to any Lender under this Section 3.05, such Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.


3.06.      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has not
eliminated such Indemnified Taxes or additional amounts by designating a
different lending office in accordance with Section 3.07(e), the Company may
replace such Lender in accordance with Section 10.13.


3.07.       Matters Applicable to All Requests for Compensation.


(a)          If the Administrative Agent or any Lender claims compensation under
this Article III, it shall deliver a certificate to the Borrowers
contemporaneously with the demand for payment




76

--------------------------------------------------------------------------------





setting forth in reasonable detail a calculation of the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
demonstrable error.  In determining such amount, the Administrative Agent or
such Lender may use any reasonable averaging and attribution methods.


(b)          With respect to any Lender’s claim for compensation under any of
Sections 3.02 through 3.05, the Borrowers shall not be required to compensate
such Lender for any amount incurred more than 180 days prior to the date that
such Lender notifies the Borrowers of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation from any Borrower under Section 3.04, the Company may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.07(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.


(c)          If the obligation of any Lender to make or continue from one
Interest Period to another any Eurocurrency Rate Loan (or to convert Base Rate
Loans into Eurocurrency Rate Loans) shall be suspended pursuant to Section
3.07(b) hereof, such Lender’s Eurocurrency Rate Loans shall be automatically
converted into Base Rate Loans (in the Dollar Equivalent thereof) on the last
day(s) of the then current Interest Period(s) for such Eurocurrency Rate Loans
(or, in the case of an immediate conversion required by Section 3.02, on such
earlier date as required by Law) and, unless and until such Lender gives notice
as provided below that the circumstances specified in Sections 3.01 through 3.04
hereof that gave rise to such conversion no longer exist: (i) to the extent that
such Lender’s Eurocurrency Rate Loans have been so converted, all payments and
prepayments of principal that would otherwise be applied to such Lender’s
Eurocurrency Rate Loans shall be applied instead to its Base Rate Loans; and
(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.


(d)         If any Lender gives notice to the Company (with a copy to the
Administrative Agent) that the circumstances specified in any of Sections 3.02
through 3.04 that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.07 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments.


(e)          Each Lender agrees that if any Borrower is required to pay an
additional amount to the Lender or to any Governmental Authority for the account
of the Lender pursuant to Section 3.01, it will, if requested by the Company,
use commercially reasonable efforts (subject to such




77

--------------------------------------------------------------------------------





Lender’s internal policies and any legal or regulatory restrictions) to reduce
or eliminate such payment, including to designate another Lending Office for any
Loan or Letter of Credit affected and (ii) if any Lender (A) requests
compensation under Section 3.04, or (B) notifies any Borrower that it has
determined that it is unlawful for its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, then such Lender will, if requested by
the Borrower, use commercially reasonable efforts to designate another Lending
Office for any Loan or Letter of Credit affected by such event; provided that in
each case, such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.07(e) shall affect or postpone any of the Obligations of any
Borrower or the rights of such Lender pursuant to Section 3.01, 3.02 or 3.04.


3.08.       Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01.       Conditions Precedent to Effectiveness.  The effectiveness of the
amendment and restatement of the Existing Credit Agreement is subject to the
satisfaction (or waiver pursuant to Section 10.01) of the following conditions
precedent:


(a)          The Administrative Agent shall have received the following, each of
which shall be originals or e-mailed copies (followed promptly by originals),
each dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date), and each in form and
substance reasonably satisfactory to the Administrative Agent:


(i)           executed counterparts of this Agreement;


(ii)          Notes executed by the Borrowers in favor of each Lender requesting
Notes;


(iii)         certificates of resolutions or other equivalent action and
incumbency certificates of Responsible Officers of each Loan Party evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;


(iv)         documents and certifications evidencing that each Loan Party is
validly existing and in good standing and qualified to engage in business in its
jurisdiction of organization;


(v)          a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) other than as publicly disclosed prior to July 31, 2019,
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; (C) the




78

--------------------------------------------------------------------------------





current Debt Ratings and (D) that, except as set forth on Schedule 5.06(b),
there are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened in any court or before any arbitrator or
governmental authority that would reasonably be expected to have a Material
Adverse Effect; and


(vi)          opinions of (i) Tarrant Sibley, Esq., Senior Vice President, Chief
Legal Officer and Secretary of the Company and (ii) Cravath, Swaine & Moore LLP,
special New York counsel to the Loan Parties, in each case in form and substance
reasonably satisfactory to the Administrative Agent.


(b)          All accrued and invoiced fees and expenses of the Lead Arrangers,
the Administrative Agent and the Lenders (including the fees and expenses of
counsel for the Administrative Agent) required to be paid on or before the
Effective Date shall have been paid.


(c)          (i) Upon the reasonable request of any Lender made at least 10
Business Days prior to the Effective Date, the Borrowers shall have provided to
such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the AML Legislation, in each case at
least 5 Business Days prior to the Effective Date and (ii) at least 10 Business
Days prior to the Effective Date, any Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, at
least 5 Business Days prior to the Effective Date, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Borrower.


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.  The Administrative Agent shall notify the Company and the
Lenders of the occurrence of the Effective Date, and such notice shall be
conclusive and binding.


4.02.      Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make any Credit Extension is subject to the satisfaction (or
waiver pursuant to Section 10.01) of the following conditions precedent;
provided that the initial Credit Extensions utilizing the Additional Commitments
shall also be subject to satisfaction (or waiver pursuant to Section 10.01) of
the conditions precedent set forth in Section 4.03; provided, further, that the
initial Credit Extension to the Designated Borrower shall also be subject to the
satisfaction (or waiver pursuant to Section 10.01) of the requirement that the
Administrative Agent shall have received an opinion of Swiss counsel to the
Designated Borrower in form and substance reasonably satisfactory to the
Administrative Agent:


(a)          The representations and warranties of (i) the Borrowers contained
in Article V (except, with respect to Credit Extensions, for the representations
and warranties in Sections 5.05(b) and 5.06) and (ii) each Loan Party contained
in each other Loan Document, shall be true and correct in all material respects
except that all representations and warranties that are qualified




79

--------------------------------------------------------------------------------





by materiality are true and correct in all respects on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or true and correct in all respects
for any such representations or warranties that are qualified by materiality) as
of such earlier date.


(b)          No Default shall exist, or would result from such proposed Credit
Extension.


(c)          The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.


(d)          In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent would make it impracticable for such Credit Extension to be denominated in
the relevant Alternative Currency.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


4.03.       Additional Conditions Precedent to Additional Commitment
Availability Date.  The occurrence of the Additional Commitment Availability
Date is subject to the satisfaction (or waiver pursuant to Section 10.01) of the
following conditions precedent on or before the Additional Commitment
Termination Date:


(a)          The Effective Date shall have occurred.


(b)          The EOne Acquisition shall be consummated in all material respects
in accordance with the EOne Acquisition Agreement, and no provision of the EOne
Acquisition Agreement (as in effect on August 22, 2019) shall have been amended
or modified by the Company, and no condition therein shall have been waived or
consent granted or request made by the Company, in each case, in any respect
that is materially adverse to the Lenders in their capacities as such without
the Administrative Agent’s prior written consent (which consent shall not be
unreasonably withheld or delayed); provided, that (i) any increase in the
purchase price in the EOne Acquisition Agreement shall not be deemed to be
materially adverse to the interests of the Lenders and shall not require the
consent of the Administrative Agent if such purchase price increase does not
exceed 10.0% in aggregate (other than increases in the purchase price in the
form of common stock of the Company, which shall not be deemed to be materially
adverse to the interests of the Lenders and shall not require the consent of the
Administrative Agent), (ii) no decrease below the purchase price in the EOne
Acquisition Agreement shall, in and of itself, be deemed to be materially
adverse to the interests of the Lenders and shall not require the consent of the
Administrative Agent, but, to the extent in cash and after giving effect to the
applicable mandatory prepayment and commitment reduction provisions of the
Bridge Facility, shall reduce the dollar equivalent amount (as reasonably
determined by the Administrative Agent) of the commitments in respect of the
Term




80

--------------------------------------------------------------------------------





Loan Facility, allocated pro rata between the 3-Year Tranche Loans and the
5-Year Tranche Loans (under and as defined in the Term Loan Facility) and (iii)
any such amendment, modification or waiver with respect to (x) Section 3.1(n)(1)
or  Section 6.2(b)(i) (insofar as it relates to such Section 3.1(n)(1)) of the
EOne Acquisition Agreement or (y) the definition of “Material Adverse Effect”
contained in the EOne Acquisition Agreement, in each case, shall be deemed
materially adverse to the Lenders.


(c)          Since August 22, 2019, there shall not have been or occurred any
Material Adverse Effect (as defined in the EOne Acquisition Agreement as in
effect on August 22, 2019).


(d)         To the extent also provided to BofA Securities, Inc., in its
capacity as the lead arranger of the Bridge Facility, the Administrative Agent
shall have received (a) audited consolidated balance sheets and related
consolidated statements of operations, comprehensive earnings, cash flows and
shareholders’ equity and redeemable noncontrolling interests of the Company, and
audited consolidated balance sheets and related consolidated statements of
comprehensive income, cash flows and changes in equity of EOne, in each case, as
of and for each of the last three full fiscal years ended at least 60 days prior
to the Additional Commitment Availability Date, and (b) unaudited consolidated
balance sheets and related consolidated statements of operations, comprehensive
earnings, cash flows, and shareholders’ equity and redeemable noncontrolling
interests of the Company as of and for each subsequent fiscal quarter (other
than any fourth fiscal quarter) ended at least 40 days prior to the Additional
Commitment Availability Date (together with the corresponding period(s) of the
prior fiscal year), and the unaudited consolidated balance sheet and related
consolidated statements of comprehensive income, cash flows and changes in
equity of the Target as of and for the six months ended September 30, 2019 if
such date is at least 40 days prior to the Additional Commitment Availability
Date (together with the corresponding period(s) of the prior fiscal year). In
the case of the Company, such financial statements shall be prepared in
accordance with U.S. GAAP. In the case of the EOne, such financial statements
shall be prepared in accordance with International Financial Reporting Standards
as issued by the International Accounting Standards Board. In the case of any
audited information, such financial statements shall be audited in accordance
with U.S. generally accepted auditing standards as promulgated by the AICPA (US
GAAS)  for filing with the SEC and, in the case of any unaudited information,
shall be reviewed in accordance with Regulation S-X and all other accounting
rules and regulations of the SEC promulgated thereunder applicable to unaudited
interim financial statements. With respect to such financial statements of the
Company, it is understood that this condition shall be deemed satisfied through
the public filing of financial statements complying with the foregoing
requirements on Form 10-K or Form 10-Q, as the case may be, by the Company with
the SEC. To the extent also provided to BofA Securities, Inc., in its capacity
as the lead arranger of the Bridge Facility, the Administrative Agent shall also
have received pro forma financial statements of the Company giving effect to the
EOne Transactions and any other recent, probable or pending acquisitions or
dispositions, in each case, solely to the extent required by Article 11 of
Regulation S-X (“Regulation S-X”), and only to the extent the Company will be
required to file such pro forma financial statements with the SEC, regardless of
the timing of such filing, which pro forma financial statements shall be
prepared in accordance with Regulation S-X and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to pro forma financial
statements included in registration statements on Form S-3.




81

--------------------------------------------------------------------------------





(e)          The Administrative Agent shall have received (i) a certificate
signed by a Responsible Officer of the Company certifying there has been no
change to the certificates, resolutions or other equivalent documents since the
date of their delivery pursuant to Section 4.01(a)(iii) (or attaching thereto
any updated certificates, resolutions or other equivalent documents), (ii)
documents and certifications evidencing that each Loan Party is validly existing
and in good standing in its jurisdiction of organization, (iii)  a certificate
of a Responsible Officer of the Company certifying that the conditions precedent
in Sections 4.03(b) and (g) have been satisfied, and (iv) a solvency certificate
from the treasurer or other financial officer of the Company substantially in
the form of Exhibit I hereto.


(f)         The Lead Arrangers, the Administrative Agent and the Lenders shall
have received all fees and invoiced expenses required to be paid on or prior to
the Effective Date pursuant to the Fee Letter and this Agreement (solely with
respect to expenses) to the extent invoiced at least two Business Days prior to
the Additional Commitment Availability Date.


(g)          (x) The representations and warranties of (i) the Borrowers
contained in Article V and (ii) each Loan Party contained in each other Loan
Document, shall be true and correct in all material respects except that all
representations and warranties that are qualified by materiality are true and
correct in all respects on and as of the Additional Commitment Availability
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (or true and correct in all respects for any such
representations or warranties that are qualified by materiality) as of such
earlier date and (y) no Default shall exist, or would result from the occurrence
of the Additional Commitment Availability Date.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:


5.01.       Existence, Qualification and Power.  Each Loan Party and each
Significant Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (a) (other than with respect to the Borrowers),
(b)(i) or (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.


5.02.      Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any material Lien under any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of




82

--------------------------------------------------------------------------------





its Subsidiaries; or (c) violate any Law or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject, except, in the cases of clauses (b) and (c) to the
extent such conflict, breach, contravention, creation or violation would not
reasonably be expected to have a Material Adverse Effect.


5.03.      Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) those such as have been obtained or made and are in full force and effect,
(ii) any filings of this Agreement and the other Loan Documents with the SEC
required to be made after the date hereof and (iii) such approvals, consents,
exemptions, authorizations, actions or notices the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect.


5.04.      Binding Effect.  This Agreement and each other Loan Document have
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement constitutes, and each other Loan Document constitutes, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights or remedies generally and by general
principles of equity and an implied covenant of good faith and fair dealing.


5.05.       Financial Statements; No Material Adverse Effect.


(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP and (ii) present fairly in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and for the
indicated period.


(b)          Other than as publicly disclosed prior to July 31, 2019, since the
date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that had or would
reasonably be expected to have a Material Adverse Effect.


5.06.       Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened in writing at
law, in equity, in arbitration or before any Governmental Authority by or
against the Company or any of its Subsidiaries or against any of their
properties or revenues that (a) provides a reasonable basis for questioning the
validity or the enforceability of any Loan Document or (b) except as disclosed
in Schedule 5.06(b), either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.


5.07.       No Default.  No Default has occurred and is continuing.


5.08.       Ownership of Property; Liens.  Except as disclosed in Schedule 5.08,
each of the Company and each Significant Subsidiary has good record and
marketable title to, or valid leasehold interests in, or easements or other
limited property interests in, all real property necessary in the ordinary
conduct of its business, except for Liens permitted by Section 7.01 and except
where the failure to have such title or interest would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.




83

--------------------------------------------------------------------------------





5.09.      Environmental Compliance.  Except as disclosed in Schedule 5.09,
there are no claims pending or, to the knowledge of the Company, threatened in
writing against the Company or any of its Significant Subsidiaries alleging
liability or responsibility of the Company or any of its Significant
Subsidiaries for violation of any Environmental Law by their respective
businesses, operations and properties that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


5.10.      Taxes.  The Company and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, except (i) as disclosed on
Schedule 5.10 or (ii) which, collectively, could not exceed the Threshold
Amount.  Except as disclosed on Schedule 5.10, there is no actual or proposed
tax assessment against the Company or any Subsidiary that would, if made or
paid, have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.


5.11.       [Intentionally Omitted].


5.12.       Subsidiaries.  As of the Effective Date, the Company has no
Significant Subsidiaries other than those specifically disclosed in Schedule
5.12.


5.13.       Margin Regulations; Investment Company Act.


(a)          No proceeds of any Credit Extension will be used to purchase,
acquire or carry any margin stock (within the meaning of Regulation U issued by
the FRB) in violation of the provisions of the regulations of the FRB.


(b)          No Loan Party is required to be registered as an “investment
company” under the Investment Company Act of 1940.


5.14.       Disclosure.


(a)         As of the Effective Date and the Additional Commitment Availability
Date, the reports, financial statements, certificates and other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the EOne Transactions and the other
transactions contemplated hereby and the negotiation of this Agreement or
delivered by or on behalf or any Loan Party hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished) (other
than the Projections, estimates and information of a general economic nature)
(taken as a whole, the “Information”) as of such date do not, when taken as a
whole, contain any misstatement of material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projections, estimates, budgets and other forward-looking information
(taken as a whole, the “Projections”), the Borrowers represent and warrant, as
of each of the Effective Date and the Additional Commitment Availability Date,
only that such information was prepared in good faith based upon assumptions
believed by the Company to be reasonable at the time of preparation, it being




84

--------------------------------------------------------------------------------





recognized by the Administrative Agent and the Lenders that (x) such Projections
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ significantly from the
projected or forecasted results and that such differences may be material and
that such Projections are not a guarantee of financial performance and (y) no
representation is made with respect to information of a general economic or
general industry nature.


(b)          As of the Effective Date, the information included in each
Beneficial Ownership Certification is true and correct in all respects.


5.15.       [Intentionally Omitted].


5.16.       Foreign Assets Control Regulations, Etc.  Neither the Company nor
any of its Subsidiaries is an entity on the “Specially Designated Nationals and
Blocked Persons” list maintained by OFAC.


5.17.      OFAC.  Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
or affiliate under the control of the Company or a subsidiary thereof, is an
individual or entity that is, or is more than 50% owned or controlled by one or
more individuals or entities that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals and
Blocked Persons, HMT’s Consolidated List of Financial Sanctions Targets, the
Consolidated Canadian Autonomous Sanctions List or the Consolidated United
Nations Security Council Sanctions List, or any similar list enforced by any
other relevant sanctions authority in a jurisdiction in which any Borrower
conducts business or (iii) located, organized or resident in a Designated
Jurisdiction.


5.18.       Anti-Corruption Laws.  Except to the extent that the failure to do
so (i) would not reasonably be expected to have a Material Adverse Effect and
(ii) would not result in any non-compliance by, or other adverse impact on any
of the Lenders, any L/C Issuer, Administrative Agent or Lead Arrangers with
respect to the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption or anti-money laundering
legislation in other jurisdictions, the Company and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption or anti-money laundering legislation in other jurisdictions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.


5.19.       EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.


ARTICLE VI.
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer, the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Significant Subsidiary to:




85

--------------------------------------------------------------------------------





6.01.       Financial Statements.  Deliver to the Administrative Agent for
further prompt distribution to the Lenders:


(a)          as soon as available, but in any event no later than 100 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statement of operations and the consolidated statement of cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report of KPMG, LLP or other
registered public accounting firm of nationally recognized standing selected by
the Company, which report shall be prepared in accordance with the standards of
the Public Company Accounting Oversight Board (United States) and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and


(b)          as soon as available, but in any event not later than 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
operations and cash flows for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to Section 6.02,
the Company shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.


6.02.       Certificates; Other Information.  Deliver to the Administrative
Agent for further prompt distribution to the Lenders:


(a)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Company;


(b)          promptly after the same are available, copies of each report or
financial statement sent to the stockholders of the Company generally, and
copies of all regular and periodic reports which the Company may file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;


(c)          promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with




86

--------------------------------------------------------------------------------





applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation; and


(d)          promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests the Company to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender.  In every instance the Company
shall be required to provide, whether electronically or otherwise, executed
copies of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower, any of their respective
Affiliates or any of their respective securities) (each, a “Public Lender”). 
The Administrative Agent hereby agrees that when it posts such Borrower
Materials on the Platform, it will post such Borrower Materials in the form such
Borrower provided such Borrower Materials to the Administrative Agent.  Each
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders must be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the Lead
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the
Borrowers, their Affiliates or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Lead Arrangers shall
treat any Borrower Materials that are not marked “PUBLIC” as being




87

--------------------------------------------------------------------------------





suitable only for posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing or anything to the contrary herein or
in any other Loan Document, no Loan Party is under any obligation to mark any
Borrower Materials as “PUBLIC.”


6.03.       Notices.  Promptly upon any Responsible Officer obtaining knowledge
thereof, notify the Administrative Agent:


(a)          of the occurrence of any Default;


(b)          of any litigation or proceedings pending or threatened in writing
affecting the Company or any of its Subsidiaries involving an uninsured claim
against the Company or any of its Subsidiaries that would reasonably be expected
to have a Material Adverse Effect; and


(c)          of any announcement by Fitch, Moody’s or S&P of any change in a
Debt Rating.


Each notice pursuant to this Section 6.03 (other than Section 6.03(c)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.  The Administrative
Agent will promptly notify the Lenders of any notices it receives pursuant to
this Section 6.03.


6.04.      Payment of Obligations.  Pay and discharge or otherwise satisfy prior
to the time when any penalty or fine shall be incurred with respect thereto (a)
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets and (b) all other lawful claims which, if unpaid, would
by law become a Lien upon its property (other than any Lien permitted under
Section 7.01), except, in the case of clauses (a) and (b) to the extent failure
to pay or discharge the same would not reasonably be expected to have a Material
Adverse Effect or unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves, if any,
required by GAAP are being maintained by the Company or such Significant
Subsidiary.


6.05.      Preservation of Existence, Etc.  Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.03; provided that the legal existence or good standing of any Significant
Subsidiary other than the Designated Borrower may be terminated or permitted to
lapse if the Company determines in good faith that such termination or lapse is
in the best interests of the Company and is not materially disadvantageous to
the Lenders.


6.06.      Maintenance of Properties.  Except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted and (b) make all necessary repairs thereto and renewals and
replacements thereof in accordance with sound industry practice.


6.07.      Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
similarly situated Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance) as




88

--------------------------------------------------------------------------------





are customarily carried under similar circumstances by such other Persons;
provided that the Company and any of its Significant Subsidiaries may maintain a
program of self insurance in accordance with sound business practices.


6.08.      Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted, (b)
except as disclosed on Schedule 6.08, or (c) the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.


6.09.      Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP and, in the case of
a Foreign Subsidiary, applicable statutory reporting requirements, consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Significant Subsidiary, as the case
may be, as and to the extent required thereby.


6.10.      Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender at the expense of that
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours, upon reasonable advance notice to the Company; provided,
however, that unless an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may only exercise its inspection rights hereunder twice per fiscal year;
provided further, that representatives of the Company may be present during such
inspections and discussions at all times prior to the occurrence of a Default or
Event of Default.


6.11.       Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes, including, without limitation, financing working
capital, capital expenditures and other lawful purposes.


6.12.      Addition of Guarantors.  From time to time, the Company may, but
shall not be required to, cause one or more of its Subsidiaries to become a
Subsidiary Guarantor by causing such Subsidiary to (i) execute and deliver to
the Administrative Agent a Subsidiary Guaranty or such other document as shall
be reasonably satisfactory to the Administrative Agent for such purpose, and
(ii) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a), all in form, content and scope
reasonably satisfactory to the Administrative Agent.


6.13.       Anti-Corruption Laws.  Except to the extent that the failure to do
so (i) would not reasonably be expected to have a Material Adverse Effect and
(ii) would not result in any non-compliance by, or other adverse impact on any
of the Lenders, any L/C Issuer, Administrative Agent or Lead Arrangers with
respect to the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption or anti-money laundering
legislation in other jurisdictions, conduct its businesses in compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption or anti-money




89

--------------------------------------------------------------------------------





laundering legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.


ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer:


7.01.       Liens.  The Company shall not, nor shall it permit any Subsidiary
(other than any Foreign Subsidiary) to, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:


(a)          Liens pursuant to any Loan Document;


(b)          Liens existing on the date hereof and any extension, renewal or
replacement (or successive extensions, renewals or replacements), in whole or in
part, thereof; provided, however, that (i) such extension, renewal or
replacement shall be limited to all or part of the property which secured the
Lien so extended, renewed or replaced (plus improvements on such property), (ii)
the amount secured or benefited thereby is not increased except to the extent
the increased amount of Indebtedness would be permitted under Section 7.02,
(iii) the direct or indirect obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(d);


(c)         Liens for taxes, assessments or governmental charges not overdue for
a period of more than 60 days or, if more than 60 days overdue, (i) which are
being contested in good faith by appropriate proceedings (provided that adequate
reserves with respect thereto are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP), (ii) which secure
payments disclosed on Schedule 7.01(c), or (iii) with respect to which failure
to make payment would not reasonably be expected to have a Material Adverse
Effect;


(d)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s or other like Liens arising in the ordinary course of business
securing amounts which are not overdue for a period of more than 60 days or, if
more than 60 days overdue (i) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person or (ii) the failure
to pay such amounts would not reasonably be expected to have a Material Adverse
Effect;


(e)          (i) Liens incurred in connection with workers’ compensation,
unemployment insurance and other social security legislation, (ii) Liens
incurred in the ordinary course of business securing insurance premiums or
reimbursement obligations under insurance policies or (iii) obligations in
respect of letters of credit or bank guarantees that have been posted to support
the payment of the items set forth in clauses (i) and (ii) of this Section
7.01(e);




90

--------------------------------------------------------------------------------





(f)          deposits or pledges to secure the performance of bids, tenders,
trade contracts and leases (other than for borrowed money), statutory
obligations, surety and appeal bonds, indemnity bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;


(g)         easements, rights-of-way, zoning restrictions, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which the Company or a Subsidiary
of the Company is a party, and other similar encumbrances and minor liens, none
of which in the opinion of the Company interferes materially with the use of the
property affected in the ordinary conduct of the business of the Company and its
Subsidiaries and which defects do not individually or in the aggregate have a
Material Adverse Effect;


(h)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);


(i)          Liens on assets acquired, constructed or improved by the Company or
any of its Subsidiaries, provided, however, that (i) such Liens secure
Indebtedness permitted by Section 7.02(g), and (ii) such Liens shall not apply
to any other property or assets of the Company or any of its Subsidiaries; and


(j)          Liens on the property or assets of a Person which is merged into or
becomes a Subsidiary of the Company after the date hereof securing Indebtedness
permitted under Section 7.02(h); provided that (i) such Liens existed at the
time of such merger or at the time such Person became such a Subsidiary and were
not created in anticipation thereof, (ii) any such Lien does not extend to cover
any other property or assets of the Company or any Subsidiary and (iii) in the
case of property or assets of any Person merged into a Loan Party such Liens do
not secure obligations exceeding $75,000,000 in aggregate amount at any time
outstanding;


(k)          Liens existing on assets or properties at the time of the
acquisition thereof by the Company or any Subsidiary of the Company which were
not created in anticipation of the acquisition thereof by the Company or such
Subsidiary, and which (i) do not extend to or cover any assets or property of
the Company or such Subsidiary other than the assets or property being acquired
or (ii) do not secure any Indebtedness not permitted under Section 7.02;


(l)          any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (i), (j) and (k); provided, however, that such extension,
renewal or replacement shall be limited to all or part of the property which
secured the Lien so extended, renewed or replaced (plus improvements on such
property);


(m)         rights of setoff and similar arrangements in favor of depository and
securities intermediaries to secure customary fees and similar amounts related
to bank accounts or securities accounts;


(n)         any encumbrance or restriction (including, without limitation, put
and call agreements and transfer restrictions, but not pledges) with respect to
the Capital Stock of any joint venture or similar arrangement created pursuant
to the joint venture or similar agreements with respect to such joint venture or
similar arrangement;




91

--------------------------------------------------------------------------------





(o)          [Intentionally Omitted];


(p)          [Intentionally Omitted];


(q)          Liens on assets of any Foreign Subsidiary securing Indebtedness of
any Foreign Subsidiary permitted by Section 7.02(j);


(r)          Liens created pursuant to and in accordance with any Permitted
Receivables Securitization Facility and Liens created in connection with
Recourse Obligations for credit enhancement or liquidity purposes, pursuant to
any agreement pursuant to which the Company and certain of its Subsidiaries
agree to sell, assign, pledge and transfer to a credit insurance provider or
other similar entities certain Recourse Obligations;


(s)          Liens on assets of any Subsidiary securing any Indebtedness of such
Subsidiary permitted by Section 7.02(k); provided that such Liens shall apply
only to the assets being financed by such Indebtedness and assets related
thereto (including the Capital Stock of any special purpose entity created or
formed to hold or develop such assets); and


(t)          other Liens on assets which secure obligations in an aggregate
amount not exceeding the excess of 15% of Consolidated Net Worth over the
aggregate outstanding amount of Indebtedness then incurred in accordance with
Section 7.02(l) at any time outstanding.


7.02.      Indebtedness.  The Borrowers shall not, nor shall the Company permit
any Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:


(a)          Indebtedness under the Loan Documents;


(b)          Non-Priority Indebtedness of the Company;


(c)          Non-Priority Indebtedness of Subsidiaries of the Company that are
Subsidiary Guarantors;


(d)         Indebtedness outstanding on the date hereof and listed on Schedule
7.02 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder; provided further that the
direct or contingent obligor with respect to such Indebtedness is not changed.


(e)          Indebtedness of the Company or any Subsidiary to the Company or any
Subsidiary;


(f)          guarantees by the Company or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of any Subsidiary, other than
guarantees by a Domestic Subsidiary in respect of Indebtedness of a Foreign
Subsidiary;


(g)          Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including under Capitalized Leases
and Synthetic Leases, and any




92

--------------------------------------------------------------------------------





Indebtedness assumed in connection with the acquisition of any assets or secured
by a Lien on such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof, provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (g) shall not at any
one time exceed $50,000,000 (but, if recourse to such Person is limited to such
property, then the amount of such Indebtedness of such Person shall be deemed to
be limited to the lesser of (i) the outstanding amount of such secured
Indebtedness, and (ii) the fair market value of the property subject to such
Lien);


(h)        Indebtedness of any Person that becomes a Subsidiary or that is
merged with or into the Company or a Subsidiary after the date hereof or related
to assets or properties described in Section 7.01(k); provided that such
Indebtedness exists (i) at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary, or (ii) at the time the property or asset is acquired, as
applicable, and is not created in contemplation of or in connection with such
acquisition;


(i)          Indebtedness in connection with any Permitted Receivables
Securitization Facility and Indebtedness created in connection with Recourse
Obligations for credit enhancement or liquidity purposes, pursuant to any
agreement pursuant to which the Company and certain of its Subsidiaries agree to
sell, assign, pledge and transfer to a credit insurance provider or other
similar entities certain Recourse Obligations; and


(j)          Indebtedness (other than guarantees of Indebtedness of the Company)
of Foreign Subsidiaries other than the Designated Borrower;


(k)          Indebtedness of any Subsidiary in respect of media production-level
financings, to the extent such financings are non-recourse to the Company or any
Subsidiary Guarantor; and


(l)           other Indebtedness of the Company or its Subsidiaries in an
aggregate principal amount not exceeding the excess of 15% of Consolidated Net
Worth over the aggregate outstanding amount of obligations secured by Liens
incurred in accordance with Section 7.01(t) at any time outstanding.


7.03.       Fundamental Changes.  The Borrowers shall not, nor shall the Company
permit any Significant Subsidiary to, merge, dissolve, liquidate, consolidate
with or into another Person, agree to or effect any acquisition of at least a
majority of the Capital Stock or all or substantially all of the assets of any
Person or any division or line of business of any Person, or Dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that:


(a)          so long as no Default exists or would result therefrom, the Company
may merge or consolidate with any other Person provided that the Company shall
be the continuing or surviving Person;


(b)          any Significant Subsidiary may merge with (i) the Company, provided
that the Company shall be the continuing or surviving Person, (ii) any one or
more other Subsidiaries provided that when any Subsidiary Guarantor is merging
with another Subsidiary, a Subsidiary




93

--------------------------------------------------------------------------------





Guarantor shall be the continuing or surviving Person, or (iii) any other Person
provided that such Significant Subsidiary shall be the continuing or surviving
Person;


(c)          any Significant Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Company or to
another Subsidiary; provided that if the transferor in such transaction is a
Subsidiary Guarantor, then the transferee must either (i) be or simultaneously
with such transaction become (by executing and delivering to the Administrative
Agent a joinder agreement, in form and substance reasonably satisfactory to the
Administrative Agent, to the Subsidiary Guaranty) a Subsidiary Guarantor or (ii)
be the Company;


(d)        so long as no Default exists or would result therefrom, the Company
or a Significant Subsidiary may acquire the stock or other securities of, or the
majority of assets of, any Person, provided that, if the consideration for such
acquisition exceeds $100,000,000, not less than five (5) Business Days prior to
the consummation of such proposed acquisition, the Company shall have delivered
to the Administrative Agent a certificate demonstrating compliance on a Pro
Forma Basis with the financial covenants set forth in Section 7.05 hereof;


(e)          the Company or any Significant Subsidiary may acquire Capital Stock
of any Subsidiary of the Company existing on the Effective Date from any then
existing minority holder thereof; and


(f)          the foregoing shall not restrict the consummation of the EOne
Acquisition.


7.04.       [Intentionally Omitted].


7.05.       Financial Covenants.


(a)          Consolidated Interest Coverage Ratio.  The Company shall not permit
the Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
the Company to be less than 3.00:1.00.


(b)          Consolidated Total Leverage Ratio.


(A)          Prior to the Additional Commitment Availability Date, the Company
shall not permit the Consolidated Total Leverage Ratio to exceed the applicable
ratio set forth opposite such fiscal quarter in the table below:


Fiscal Quarter
Ratio
First, Second and Fourth fiscal quarters of any Fiscal Year
3.50:1.00
Third fiscal quarter of any Fiscal Year
4.00:1.00



(B)          On and following the Additional Commitment Availability Date, the
Company shall not permit the Consolidated Total Leverage Ratio to exceed the
applicable ratio set forth in the applicable column opposite such fiscal quarter
in the table below, based on the aggregate gross proceeds of Capital Stock
issued by the Company after August 22, 2019 and on or prior to the Additional
Commitment Availability Date (“Equity Proceeds”):




94

--------------------------------------------------------------------------------







 
Fiscal Quarters ended on or about
 
 
Equity Proceeds of less than $1.0 billion:
 
 
Equity Proceeds equal to or greater than $1.0 billion:
 
 
December 31, 2019, March 31, 2020 and June 30, 2020
 
 
5.65 to 1.00
 
 
5.40 to 1.00
 
 
September 30, 2020


 
5.65 to 1.00
 
 
5.65 to 1.00
 
 
December 31, 2020, March 31, 2021 and June 30, 2021


 
5.20 to 1.00
 
 
4.95 to 1.00
 
 
September 30, 2021
 
 
5.70 to 1.00
 
 
5.45 to 1.00
 
 
December 31, 2021, March 31, 2022 and June 30, 2022
 
 
4.50 to 1.00
 
 
4.35 to 1.00
 
 
September 30, 2022
 
 
5.00 to 1.00
 
 
4.85 to 1.00
 
 
December 31, 2022, March 31, 2023 and June 30, 2023
 
 
3.80 to 1.00
 
 
3.60 to 1.00
 
 
September 30, 2023
 
 
4.30 to 1.00
 
 
4.10 to 1.00
 
 
December 31, 2023 and thereafter
 
 
3.50 to 1.00
 
 
3.50 to 1.00
 



provided that, in each case, (i) such ratio shall be calculated on a Pro Forma
Basis for any Measurement Period including the fiscal quarter in which an
acquisition or disposition occurs for which, in the case of an acquisition, the
purchase price exceeds $100,000,000 or, in the case of a disposition, the fair
market value of assets or business disposed exceeds $100,000,000; (ii) following
such time after the Additional Commitment Availability Date when the
Consolidated Total Leverage Ratio is no greater than 3.75 to 1.00 for at least
four fiscal quarters, then, upon written notice (such notice, a “Leverage
Notice”) to the Administrative Agent from the Company that an acquisition (other
than the EOne Acquisition) with an aggregate consideration greater than or equal
to $500,000,000 has been consummated, then, notwithstanding the table below, the
Company shall not permit the Consolidated Total Leverage Ratio to exceed 4.00 to
1.00 for each of the five consecutive fiscal quarters following the consummation
of such acquisition; and (iii) following the five consecutive fiscal quarter
period set forth in clause (ii), the Company shall not permit the Consolidated
Total Leverage Ratio to exceed the applicable ratio set forth in the applicable
table above for not fewer than four fiscal quarters before a subsequent Leverage
Notice is delivered to the Administrative Agent


7.06.       Sanctions.  The Loan Parties shall not directly or, to the knowledge
of the Company, indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (a) to fund




95

--------------------------------------------------------------------------------





any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions
unless otherwise licensed by OFAC or the U.S. Department of State or otherwise
authorized under applicable Law, or (b) if such use of proceeds or funding will
result in a violation by any Person (including any individual or entity
participating in the transaction, whether as Lender, Lead Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.


7.07.      Anti-Corruption Laws.  The Loan Parties shall not directly or, to the
knowledge of the Company, indirectly use the proceeds of any Credit Extension
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in another jurisdiction in which a Borrower conducts business.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01.      Events of Default.  Any of the following shall constitute an Event of
Default:


(a)          Non-Payment.  Any Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within 30 days after the date for payment specified on the invoice
therefor, any other amount payable hereunder or under any other Loan Document;
or


(b)          Specific Covenants.  The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.05 or Article VII; or


(c)          Other Defaults.  (i) Any Loan Party fails to perform or observe any
other covenant or agreement in Section 6.01 or 6.02 on its part to be performed
or observed, and such failure continues for 15 days, or (ii) any Loan Party
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) of this Section 8.01 or clause (i) of this Section
8.01(c)) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days after receipt of notice from the
Administrative Agent or any Lender of such Default; or


(d)          Representations and Warranties.  Any representation or warranty
made or deemed made by the Company or any other Loan Party herein, or in any
other Loan Document, or in any certificate or document required to be furnished
pursuant to any Loan Document shall be materially incorrect when made or deemed
made; or


(e)          Cross-Default.  The Company or any Subsidiary (A) fails to make any
payment when due, after giving effect to any applicable grace period (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness for borrowed money or credit received or in respect
of any Capitalized Leases or in respect of any guaranties by the Company or any
Subsidiary of any such Indebtedness of another Person (other than Indebtedness
hereunder) having an aggregate principal amount of more than the Threshold
Amount, or (B) defaults (after giving effect to any applicable grace period, and
unless waived) with respect to any other agreement relating to any such
Indebtedness having an aggregate principal amount of more than the Threshold
Amount, the effect of which default is to cause, or to




96

--------------------------------------------------------------------------------





permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity; or


(f)          Insolvency Proceedings, Etc.  Any Loan Party or any of its
Significant Subsidiaries institutes or consents to the institution of any
proceeding under any applicable Debtor Relief Law, or makes an assignment for
the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or consents to
the entry of an order for relief in an involuntary case under applicable Debtor
Relief Laws; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar custodian is appointed without the application or
consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding which
order is not stayed; or


(g)          Inability to Pay Debts; Attachment.  The Company or any Significant
Subsidiary admits in writing its inability, or fails generally to pay its debts
as they become due; or


(h)          Judgments.  There is entered against the Company or any Significant
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by insurance as to which the insurer does not
dispute coverage) and there is a period of 60 consecutive days during which such
judgment(s) remain undischarged, unvacated, unbonded or unstayed; or


(i)          ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period and any extension of time for
payment in connection with a dispute under Title IV of ERISA, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan with respect to which it has withdrawal liability in
an aggregate amount in excess of the Threshold Amount; or


(j)          Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Credit Extensions and all other Obligations, ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any Loan Document, or revokes, terminates
or rescinds in writing any Loan Document, except in each case to the extent in
accordance with the terms of such Loan Document; or


(k)          Change of Control.  There occurs any Change of Control.




97

--------------------------------------------------------------------------------





8.02.       Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:


(a)          declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;


(c)          require that the Company Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and


(d)          exercise on behalf of itself, the Lenders and each L/C Issuer all
rights and remedies available to it, the Lenders and each L/C Issuer under the
Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.


8.03.       Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.18(c) and (d) and 2.19(a)(ii), be applied by the Administrative Agent
in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent payable under Section
10.04(a) and amounts payable under Article III) payable to the Administrative
Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer payable under Section 10.04(a) and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;




98

--------------------------------------------------------------------------------





Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause
Fourth held by them;


Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrowers pursuant to Sections 2.04 and 2.18; and


Last, the balance, if any, after all of the Obligations then due and owing have
been indefeasibly paid in full, to the Borrowers or as otherwise required by
Law.


Subject to Sections 2.04(c) and 2.18(c) and (d), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.


ARTICLE IX.
AGENT


9.01.       Appointment and Authority.  Each of the Lenders and L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except with respect to Section 9.06, the provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither any Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.


9.02.       Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business




99

--------------------------------------------------------------------------------





with the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


9.03.      Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:


(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower, a Lender or an L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.




100

--------------------------------------------------------------------------------





9.04.      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and, absent bad faith, gross negligence or willful
misconduct, shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and correct and to have
been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and, absent bad faith, gross negligence or willful misconduct, shall not incur
any liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or an L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it with reasonable care, and, absent bad faith, gross negligence and
willful misconduct, shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05.      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06.       Resignation of Administrative Agent.


(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrowers.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrowers unless an Event of Default is continuing (such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, with the consent of the Borrowers unless an Event of Default is
continuing (such consent not to be unreasonably withheld or delayed), appoint a
successor Administrative Agent meeting the qualifications set forth above. 
Whether or




101

--------------------------------------------------------------------------------





not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrowers and such Person remove such Person as Administrative Agent and, with
the consent of the Borrowers unless an Event of Default is continuing (such
consent not to be unreasonably withheld or delayed), appoint a successor.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.


(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(h) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent. 
Notwithstanding the foregoing, the retiring or removed Administrative Agent
shall continue to hold any Cash Collateral held by it on behalf of the Lenders
or the L/C Issuers under any of the Loan Documents until such time as a
successor Administrative Agent is appointed.


(d)          Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as an L/C Issuer and the
Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to




102

--------------------------------------------------------------------------------





require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c).  If Bank of America resigns as
the Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c).  Upon the appointment
by the Borrowers of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.


9.07.     Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other conditions and creditworthiness of the
Loan Parties and its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges and agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08.      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Bookrunners or Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.


9.09.      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers




103

--------------------------------------------------------------------------------





and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and


(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel as provided herein, and any other amounts due the Administrative
Agent under Sections 2.10 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.


9.10.      Guaranty Matters.


(a)         Reference is made to the Continuing Guaranty dated as of November
26, 2018 (the “Existing Subsidiary Guaranty”) made by Hasbro International,
Inc., in favor of the Administrative Agent, for its benefit and the benefit of
the Lenders. On and as of the Effective Date, the Administrative Agent and the
Lenders hereby release Hasbro International, Inc. from any and all obligations
under the Existing Subsidiary Guaranty and hereby agree that the Existing
Subsidiary Guaranty shall terminate and have no further force or effect.


(b)          The Company hereby acknowledges and agrees that (i) the Company
Guaranty remains in full force and effect with respect to the Obligations of the
Designated Borrower, including any Obligations that may arise after the
Effective Date, and hereby ratifies and affirms its obligations thereunder and
(ii) the reference in the Company Guaranty to the “Credit Agreement” shall be
deemed to be a reference to this Agreement (as it may be amended, supplemented
or modified from time to time).


(c)          The Lenders and the L/C Issuers irrevocably authorize the
Administrative Agent (a) to enter into any Subsidiary Guaranty (and any
supplement thereto) and (b) to release any Subsidiary Guarantor from its
obligations under any Subsidiary Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority provided for in the preceding sentence.


9.11.       Certain ERISA Matters.


(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto




104

--------------------------------------------------------------------------------





to the date such Person ceases being a Lender party hereto, for the benefit of,
the Administrative Agent and the Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:


(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments,


(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or any
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).




105

--------------------------------------------------------------------------------





ARTICLE X.
MISCELLANEOUS


10.01.     Amendments, Etc.  Subject to Section 3.03(b), no amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrowers or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrowers or
the applicable Loan Party, as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:


(a)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) (including the Additional
Commitment of any Lender) without the written consent of such Lender;


(b)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;


(c)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of any Borrower or any other Person to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;


(d)          change Section 2.14 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;


(e)          amend Section 1.06 or the definition of “Alternative Currency” in
either case to add additional currencies without the written consent of each
Lender directly affected thereby;


(f)          change any provision of this Section or the definition of “Required
Lenders” without the written consent of each Lender; or


(g)          release the Company from the Company Guaranty without the written
consent of each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
Section 10.06(h) may not be amended, waived or otherwise modified




106

--------------------------------------------------------------------------------





without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder or under any other Loan Document (and any amendment, waiver or
consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment, or modification requiring the consent of all Lenders or each
affected Lender, only if by its terms it affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders, shall require
the consent of the Defaulting Lender.


If any assignee Lender is an Affiliate of the Company, then any such assignee
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests to the Administrative Agent
pursuant to Section 8.01 or 8.02, and the determination of the Required Lenders
shall for all purposes of this Agreement and the other Loan Documents be made
without regard to such assignee Lender’s interest in any of the Loans or L/C
Obligations.  If any Lender sells a participating interest in any of the Loans
or L/C Obligations to a participant, and such participant is the Company or an
Affiliate of the Company, then such transferor Lender shall promptly notify the
Administrative Agent of the sale of such participation.  A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to Section 8.01
or 8.02 to the extent that such participation is beneficially owned by the
Company or any Affiliate of the Company, and the determination of the Required
Lenders shall for all purposes of this Agreement and the other Loan Documents be
made without regard to the interest of such transferor Lender in the Loans or
L/C Obligations to the extent of such participation.  The provisions of this
paragraph shall not apply to an assignee Lender or participant which is also a
Lender on the Effective Date or to an assignee Lender or participant which has
disclosed to the other Lenders that it is an Affiliate of the Company and which,
following such disclosure, has been excepted from the provisions of this
paragraph in a writing signed by the Required Lenders determined without regard
to the interest of such assignee Lender or transferor Lender, to the extent of
such participation, in Loans or L/C Obligations.


Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.




107

--------------------------------------------------------------------------------





10.02.     Notices; Effectiveness; Electronic Communication.


(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)          if to a Borrower, the Administrative Agent, any L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire as provided to the Administrative Agent and the Company
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)          Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, any L/C Issuer and each Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent and the Company otherwise agree, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other




108

--------------------------------------------------------------------------------





communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.


(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or the Internet.


(d)          Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuers and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or its
securities for purposes of United States Federal or state securities laws.


(e)          Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders, if acting in good faith
and without gross negligence or willful misconduct, shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The
Borrowers shall indemnify the Administrative Agent, each L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities




109

--------------------------------------------------------------------------------





resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower in the absence of bad faith, gross negligence or
willful misconduct.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


10.03.    No Waiver; Cumulative Remedies.  No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and
provided further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.


10.04.    Expenses; Indemnity; Damage Waiver.


(a)          Costs and Expenses.  Other than with respect to Taxes, which shall
(except to the extent they arise from a non-Tax claim hereunder) be governed
solely by Section 3.01, the Company shall pay or reimburse (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of a single domestic firm and, if
reasonably requested by the Administrative Agent and approved by the Company, a
single foreign firm in each relevant jurisdiction, of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Lenders or any L/C Issuer




110

--------------------------------------------------------------------------------





(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Lenders and any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)          Indemnification by the Company.  Other than with respect to Taxes,
which shall be governed solely by Section 3.01, the Company shall indemnify the
Administrative Agent (and any sub-agent thereof), and each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of (A) a single domestic firm
and, if reasonably requested by the relevant Indemnitees and approved by the
Company (which approval shall not be unreasonably withheld), a single foreign
firm in each relevant jurisdiction, of counsel for the Indemnitees, unless a
conflict exists, in which case, reasonable fees and expenses of reasonably
necessary additional counsel for the affected Indemnitee(s) shall be covered),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including any Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment (or a settlement that expressly addresses
indemnification) to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Company or
any other Loan Party against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction
(or a settlement that expressly addresses indemnification) or (z) arise from
claims of any Lenders solely against one or more Lenders that have not resulted
from any misrepresentation, default or material breach of any of the Loan
Documents by the Loan Parties (except any such claims against the Administrative
Agent (in its capacity as the Administrative Agent) and the L/C Issuers (in
their respective capacities as L/C Issuers)).  For purposes hereof, a “Related
Person” of an indemnified person means (i) if the indemnified person is the
Administrative Agent or any of its Related Parties,




111

--------------------------------------------------------------------------------





any of the Administrative Agent and its Related Parties, (ii) if the indemnified
person is a Lender or any of its Related Parties, any of such Lender and its
Related Parties.


(c)          Reimbursement by Lenders.  To the extent that the Company for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on each
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).


(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof provided that, nothing in this Section 10.04(d)
shall relieve the Company of any obligation it may have to indemnify an
Indemnitee against any special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through a Platform in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Persons as determined by a final and nonappealable judgment of a court of
competent jurisdiction (or a settlement that expressly addresses
indemnification).


(e)          Payments.  All amounts due under this Section shall be payable not
later than 30 days after submission of an invoice therefor.


(f)          Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuers and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.




112

--------------------------------------------------------------------------------





10.05.    Payments Set Aside.  To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred, and (b) each Lender and each L/C Issuer
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the L/C Issuers under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


10.06.     Successors and Assigns.


 (a)          Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


 (b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


 (i)          Minimum Amounts.


 (A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case




113

--------------------------------------------------------------------------------





of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and


(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received written notice thereof;


(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


(C)          the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.




114

--------------------------------------------------------------------------------





(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (and the Administrative
Agent shall promptly deliver a copy thereof to the Company).


(v)          No Assignment to Certain Persons.  No such assignment shall be made
(A) to any Borrower or any of the Borrowers’ Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
Person).


(vi)          Notes.  The assigning Lender shall deliver all Notes evidencing
the assigned interests to the Company or the Administrative Agent (and the
Administrative Agent shall deliver such Notes to the Company).


(vii)          Qualifying Banks.  In relation to any Borrower that is organized
under the law of Switzerland, the Administrative Agent and the Lenders shall
ensure that assignments or transfers may not be effected if after giving effect
to such assignments or transfers there would be more than 20 Lenders (including
participants and subparticipants) that are not Qualifying Banks in relation to
any such Borrower.


(viii)          No Assignment Resulting in Additional Indemnified Taxes.  No
such assignment shall be made to any Person that would result in the imposition
of Indemnified Taxes in excess of the Indemnified Taxes that would be imposed in
the absence of such assignment.


(ix)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this




115

--------------------------------------------------------------------------------





paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.


(x)          Costs and Fees.  Any Affiliate or Approved Fund that is assigned
any portion of any Commitment or Loan hereunder will not charge the Borrowers
any fees or costs in connection with any funding obligations, including the
funding of Alternative Currencies, that are higher than those charged by the
assigning Lender.  Nothing in this clause (x) shall otherwise be deemed to alter
or affect in any manner the Company’s reimbursement obligations under Article II
in respect of such assignee.


(xi)          Alternate Currencies.  At all times prior to the occurrence of a
Default or Event of Default, any assignee hereunder shall certify upon
acceptance of the assignment that it will make available to the Borrowers all
Alternate Currencies specified in this Agreement on the terms and conditions set
forth herein.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.


(c)          Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the processing and
recordation fee referred to in subsection (b) of this Section 10.06 and any
written consent to such assignment required by subsection (b) of this Section
10.06, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register.  The entries in the
Register shall be conclusive, absent demonstrable error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by




116

--------------------------------------------------------------------------------





the Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower, the Administrative Agent, the L/C Issuers or the
Swing Line Lender, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person, a Defaulting Lender or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (a), (b) or (c) of
the first proviso to Section 10.01 that directly affects such Participant (it
being understood that (i) any vote to rescind any acceleration made pursuant to
Section 8.02 of amounts owing with respect to the Loans and other Obligations
and (ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant).  Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent (subject to the requirements in
those sections, including timely delivery of forms pursuant to Section 3.01) as
if it were a Lender of the relevant Loan and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except,
subject to subsection (e) of this Section, to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
3.06 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.14 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall




117

--------------------------------------------------------------------------------





have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
3.01(e) as though it were a Lender.


(f)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)          [Intentionally Omitted].


(h)          Special Purpose Funding Vehicles.  Subject to clause (vii) of
subsection (b) above, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) such granting shall not relieve the Granting Lender of
any of its obligations under this Agreement, including, without limitation, its
obligation to fund a Loan if, for any reason, its SPC fails to fund any such
Loan.  Each party hereto hereby agrees that (i) neither the grant to any SPC nor
the exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, provided, however, that the Granting Lender
shall remain liable for such obligations, and (iii) the Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Committed Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Committed
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that,




118

--------------------------------------------------------------------------------





prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof, provided, however,
that each Granting Lender hereby agrees to indemnify, save and hold harmless
each other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance.  Without limiting the indemnification obligations of any
indemnifying Lender pursuant to this subsection, in the event that the
indemnifying Lender fails timely to compensate any Loan Party for such claim,
any Loans held by the relevant SPC shall, if requested by the Borrower, be
assigned promptly to the Granting Lender that administers the SPC and the
granting of rights pursuant to this subsection to such SPC shall be void. 
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Company and the Administrative Agent
and with the payment of a processing fee in the amount of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or guarantee or credit or liquidity enhancement to such SPC.


(i)          Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Subject to clause (vii) of subsection (b) above, if at any time any L/C Issuer
or the Swing Line Lender assigns all of its Commitment and Loans pursuant to
subsection (b) above, such L/C Issuer or the Swing Line Lender may, (i) upon 30
days’ notice to the Company and the Lenders, resign as L/C Issuer and/or (ii)
upon 30 days’ notice to the Company, resign as Swing Line Lender.  In the event
of any such resignation as L/C Issuer or the Swing Line Lender, the Company
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Company
to appoint any such successor shall affect the resignation of the applicable L/C
Issuer or the Swing Line Lender as L/C Issuer or Swing Line Lender, as the case
may be.  If the applicable L/C Issuer resigns as a L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all its respective Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.04(e)).  If the applicable Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights and obligations of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the applicable Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the applicable
retiring L/C Issuer to effectively assume the obligations of the applicable
retiring L/C Issuer with respect to such Letters of Credit.




119

--------------------------------------------------------------------------------





10.07.     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees on behalf of itself
and its Related Parties to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and that the Administrative Agent, the relevant Lender or the
relevant L/C Issuer, as the case may be, shall be responsible to the Loan
Parties and their Affiliates for any failure by any such Persons who are
controlled Affiliates of the Administrative Agent, the relevant Lender or the
relevant L/C Issuer, as the case may be, to maintain the confidentiality of the
Information), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that, in the case of this clause (c) or the foregoing clause (b), the
Administrative Agent, such L/C Issuer or such Lender, as the case may be, shall
(x) disclose only the information required and (y) except with respect to any
audit or examination conducted by bank accountants or any governmental agency,
securities or bank regulatory authority exercising examination or regulatory
authority and only to the extent permitted by applicable law and regulation,
notify the Company in writing of such disclosure and will use its best efforts
to send such written notice in advance of such disclosure, so that the Company
may seek a protective order or other appropriate remedy), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, (i) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16(a) or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrowers and their obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrowers or their Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the application, issuance, publishing and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Company or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section, (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than any Loan Party or any of its
Affiliates (and other than a source acting on its or their behalf), and not
known by the Administrative Agent, such Lender or such L/C Issuer to be in
violation of confidentiality to any such Loan Party or any of its Affiliates or
(z) is independently discovered or developed by a party hereto without utilizing
any Information received from the Borrower or violating the terms of this
Section 10.07.  In addition, the Administrative Agent, the L/C Issuers and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, the L/C Issuers and
the Lenders in connection with the administration of this Agreement, the other
Loan Documents, the Commitments and the Loans.




120

--------------------------------------------------------------------------------





For purposes of this Section, “Information” means all information supplied by or
on behalf of the Company or any Subsidiary pursuant to this Agreement or any
other Loan Document or in anticipation or preparation herefor or therefor, or
obtained by the Administrative Agent, and any Lenders or any L/C Issuers in the
course of any review of the books and records of any Loan Party, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Company or
any Subsidiary, without a duty of confidentiality to any Loan Party or any of
its Affiliates being violated.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.


10.08.     Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each L/C Issuer is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
2.19 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have.  Each Lender and each L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


10.09.     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate,




121

--------------------------------------------------------------------------------





such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10.     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g.  “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.11.     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and, to the extent made, shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.


10.12.     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


10.13.     Replacement of Lenders.  If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such




122

--------------------------------------------------------------------------------





Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights
(other than its existing rights to payments pursuant to Sections 3.01 and 3.04)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(a)          the Company shall have paid (or caused a Subsidiary to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b) (unless
the Administrative Agent waives such fee);


(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or applicable Subsidiary (in the case of all other
amounts);


(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)          such assignment does not conflict with applicable Law; and


(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.


Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such




123

--------------------------------------------------------------------------------





outstanding Letter of Credit and (ii) the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.06.


10.14.     Governing Law; Jurisdiction; Etc.


(a)          GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT (A) FOR THE PURPOSES OF SECTION 4.03(B) AND (C), THE
INTERPRETATION OF THE DEFINITION OF “MATERIAL ADVERSE EFFECT” (AND WHETHER OR
NOT A “MATERIAL ADVERSE EFFECT” HAS OCCURRED OR WOULD REASONABLY BE EXPECTED TO
OCCUR) AS USED IN SUCH SECTIONS AND (B) THE DETERMINATION OF WHETHER THE EONE
ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE EONE
ACQUISITION AGREEMENT SHALL, IN EACH CASE, BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE PROVINCE OF ONTARIO AND THE LAWS OF CANADA APPLICABLE
THEREIN, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


(b)           SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.




124

--------------------------------------------------------------------------------





(c)          WAIVER OF VENUE.  THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15.    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent, the Lead Arrangers, the L/C Issuers
and the Lenders, on the other hand, and the Borrowers are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, the Administrative
Agent, each Lead Arranger, each L/C Issuer and each Lender is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any of the Borrowers or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent, nor any Lead Arranger nor any L/C Issuer nor any Lender
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Borrower with respect




125

--------------------------------------------------------------------------------





to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
any Lead Arranger, any L/C Issuer or any Lender has advised or is currently
advising any of the Borrowers or their respective Affiliates on other matters)
and neither the Administrative Agent, nor any Lead Arranger nor any L/C Issuer
nor any Lender has any obligation to any of the Borrowers or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lead Arrangers, the L/C Issuers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, nor any Lead Arranger nor any
L/C Issuer nor any Lender has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent, the Lead Arrangers, the L/C Issuers and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  Each Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have with respect to actions taken or omitted with respect to this Agreement
through the Effective Date against the Administrative Agent, the Lead Arrangers,
the L/C Issuers and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


10.17.    Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignments
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, neither the Administrative Agent nor any Lender is under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent or Lender pursuant to
procedures approved by it; and provided further without limiting the foregoing,
upon the request of any party, any electronic signature shall be promptly
followed by a manually executed counterpart.


10.18.     USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers and any Subsidiary Guarantor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers and any Subsidiary




126

--------------------------------------------------------------------------------





Guarantor, which information includes the name and address of each Borrower and
any such Subsidiary Guarantor and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower or such
Subsidiary Guarantor in accordance with the Act.  Each Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.


10.19.     Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).


10.20.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 
Solely to the extent that any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and


(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a




127

--------------------------------------------------------------------------------





bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


10.21.    Existing Credit Agreement Amended and Restated.  On the Effective
Date, this Agreement shall amend, restate and supersede the Existing Credit
Agreement in its entirety.  On the Effective Date, (a) the rights and
obligations of the parties evidenced by the Existing Credit Agreement shall be
evidenced by this Agreement and the other Loan Documents and (b) the Existing
Letters of Credit shall continue to be issued and outstanding pursuant hereto,
and from and after the Effective Date shall be governed by the terms and
conditions hereof.


10.22.    Acknowledgement Regarding Any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the Laws of the State of New York and/or of the
United States or any other state of the United States):


(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the Laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the Laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)          As used in this Section 10.22, the following terms have the
following meanings:




128

--------------------------------------------------------------------------------





“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




129

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



  HASBRO, INC.          


By:
/s/ Deborah Thomas       Name: Deborah Thomas       Title: Executive Vice
President & Chief Financial Officer      
 






  HASBRO SA          


By:
/s/ Julia Runnacles       Name: Julia Runnacles       Title: Vice-Chairman and
General Manager          






  BANK OF AMERICA, N.A., as Administrative Agent
         


By:
/s/ Anthony W. Kell       Name: Anthony W. Kell
      Title: Vice President
         






  BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
         


By:
/s/ Nicholas Cheng       Name: Nicholas Cheng       Title: Director          








[Signature Page to Revolving Credit Agreement]






--------------------------------------------------------------------------------







  CITIBANK, N.A., as a Lender and L/C Issuer          


By:
/s/ Carolyn Kee       Name: Carolyn Kee       Title: Vice President          






  CITIZENS BANK, N.A., as a Lender and L/C Issuer          


By:
/s/ Michael Makaitis       Name: Michael Makaitis       Title: Senior Vice
President          







  JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer          


By:
/s/ Peter Christensen       Name: Peter Christensen       Title: Executive
Director          






  THE BANK OF NOVA SCOTIA, as a Lender          


By:
/s/ Winston Lua       Name: Winston Lua       Title: Director          








[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------




  MUFG BANK, LTD., as a Lender          


By:
/s/ Henry Schwarz       Name: Henry Schwarz       Title: Authorized Signatory  
       





  SUNTRUST BANK, as a Lender          


By:
/s/ Will Miller       Name: Will Miller       Title: Vice President          








 
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender
         


By:
/s/ Robert Grillo       Name: Robert Grillo       Title: Director          








[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------




  BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender          


By:
/s/ Brian Crowley       Name: Brian Crowley       Title: Managing Director      
   






By:
/s/ Luis Ruigomez       Name: Luis Ruigomez       Title: Executive Director    
     






  THE HUNTINGTON NATIONAL BANK, as a Lender          


By:
/s/ Scott Pritchett       Name: Scott Pritchett       Title: Staff Officer      
   






  SUMITOMO MITSUI BANKING CORPORATION, as a Lender          


By:
/s/ Michael Maguire       Name: Michael Maguire       Title: Executive Director
         








[Signature Page to Revolving Credit Agreement]







